Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 1 of 114




                     EXHIBIT H
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 2 of 114




                                                                        Page       1


 1                      UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK
 2
 3                      CIVIL ACTION NO. 16-cv-951              (LAK)
 4
       DANIEL KLEEBERG, et 41 . ,
 5
                          Plaintiffs,
 6
               v
 7
        LESTER EBER,    €t aI
 8
                          Defendants
 9
                                                           -x
10
11
L2                                98 Southeast 7th Street
                                  Suite 1100
13                                Miami, Florida
                                  Thursday, May 9, 2OL9
L4                                9:35 a.m.- 11:55 a.m.
15
t6
t7
18         DEPOSTTTON   OF SOUTHERN GLAZER'|S WrNE & SPTRTTS, LLC
19                           THROUGH LEE HAGER
20
2t
22                 Taken before Edward Varkonyi, Registered
23      Merit Reporter and Notary Pub1ic for the State of
24      FJ-orida at Larg'e, pursuant to Notice of Taking
25      Deposition filed in the above cause.
                                Veritext Legal Solutions
     212-267-6868                 www.verttext.com                       s   1   6-608-2400
 Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 3 of 114




                                                                 Page    2


 1                                APPEARA}ICES
 2
                    BRrAN BROOK, ESQ.,
 3                  Brook & Associates PLLC
                    100 Church Street, 8th Floor
 4                  New York, New York 10007
                    on behalf of the P]-aintiffs.
 5
 6                  colrN D. RjAMSEY, ESQ. ,
                    Underberg & KessJ-er LLP
 1                  50 Fountain PLaza, Suite 320
                    Buffal-o, New York L4202
 I                  on behalf of Defendants Lester Eber,
                    Alexlray, LLC f /k/a Lester Eber/ LLC
 9                  Eber Brothers & Co., Inc., Eber Bros. Wine
                    and Liquor Corporation, Eber Bros. Wine and
10                  Liquor Metro, Inc., Eber Connecticut, LLC,
                    and Wendy Eber
11
L2                  iIOHN HERBERT,     ESQ. (Telephonical-J.y)
                    P.O. Box 1031
13                  Tiburone, California 94920
                    on behaLf of Defendants Lester Eber and
L4                  Wendy Eber
15
                    DAVrD P. ACKERMAN, ESQ.,
16                  Akerman LLP
                    777 S. FJ-ag'J-er Drive West
L7                  Palm Beach, Florida 33401
                    on behalf of the l[itness.
18
19                  ROBERT   B.   CALTHAN, ESQ.,
                    Ca1iha.n Law PLLC
20                  16 Main Street
                    Rochester, New York L46L4
2t                  on behalf of Defendant Estate of ElLiot      W
                    Gumaer
22
23             ALSO PRESENT: ALan Greenspan, Esq.,
                               Executive VP and GeneraL Counsel
24                             Southern Glazerts Wine and Spirits
25

                                   Veritext Legal Solutions
     2t2-267-6868                    www.veritext.com                5t6-608-2400
 Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 4 of 114




                                                                  Page   3

 1                                     rNDEX
 2             Witness          Direct          Cross     Red            Rec.
 3      LEE   HAGER                4                78     83

 4

 5

 6

 7                               EXHIBITS
 I      Plaintiff's                                             For fdent.
 9      Exhibit 92       Subpoena                                            8

10      Exhibit 93       sGws-OOOL2A to 138                                  L9

11      Exhibit 94       EB-00035524 to 43                                   58

L2      Exhibit 95       Restrictive Covenant EB-644 to 652                  63

13      Exhibit 96       EB-688 to 69t                                       75

t4
15

L6

L7
18

19         NOTE: THE ORIGINAL EXHTBITS WERE RETAINED BY MR.
20                  BROOK AND ARE NOT ATTACHED TO THE TRJANSCRIPT.

2t
22
23
24

25

                               Veritext Legal Solutions
     212-267-6868                www.veritext.com                   516-608-2400
 Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 5 of 114




                                                                 Page        4


 1      Thereupon- -
 2                                 LEE   HAGER

 3      was call-ed as a witness by the Plaintiff            and having
 4      been first       duly sworn responded as follows:
 5                            THE WITNESS: Yes, I do.
 6                               DIRECT EXAI\TNATION
 7      BY MR. BROOK:
 I                  A.    Good morning'.
 9                  A.    Good morning.
10                  A.    CouLd you pJ.ease state your full- name.
11                  A.   Lee F. Hager.
t2                  A.   And you are aware you're being deposed in
13      the case of Kleeberg versus Lester Eber?
T4              A. Yes.
15              A. And you are here as a corporate
16      representative for Southern G1azer's Wine and Spirits
L7      of AmerLca, LLC; is that correct?
18              A. Yes.
19              A. Did I get that name, right?
20              A. Yes .
2L              A. Okay. Is it fair to say that that is
22      a     that that entity can be referred to herein as
23      just generalJ-y Southern, and that would incl-ude that
24      entity and also its predecessors and affiliates?
25              A. Yes       .



                                  Veritext Legal Solutions
     2t2-267-6868                   www.veritext.com               5   1   6-608-2400
 Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 6 of 114




                                                               Page   5


 1                  A.   Have you ever been deposed before?
 2                  A.   Yes   .


 3                  A.   How many times?
 4                   I would have to say three, four times.
                    A.
 5              A. When was the last time you were deposed?
 6             A. Approximately two years ago.
 7              A. Even though you probably discussed these
 I      sorts of things with your J.awyers and I don't want to
 9      know specific advice or anything that was given
10      there, I'rl just going to go over some of the ground
11      rules generally.
t2                   In this deposition Irm going to be asking
13      you questions and yourre going to be answeringr them
L4      under oath. You understand that?
15              A. Yes.
16              A. And there is a few differences between a
t7      deposition and a tllpical conversation that I want to
18      make sure we remain conscious of.
19                   First, the court reporter is trying to
20      transcribe everything that we say and if he doesn't
2L      pug it in the transcript, it might as well not have
22      been said. So that means it's important for us to
23      try our best not to speak over each other. Do you
24      understand that?
25              A. Yes.
                                   Veritext Legal Solutions
     2t2-267-6868                    www.veritext.com            st6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 7 of 114




                                                              Page   6


 1             A. So even though you're going to know where
 2     my question is going and I may pause or even fumble a
 3     little,  I would like you to pJ-ease try to let me
 4     finish getting the question out before you start to
 5      answer, okay?
 6            A. Yes.
 7              A. Another irnportant thing, your re doing a
 8      great job so far saying y€s, a lot of witnesses will
 9      sornetimes lapse into uh-huh. That doesn't read wel-I
10      in a transcript so if you say that either the court
11      reporter or I wil-I end up asking you to clarify
L2      that.
13              A. Just remind me. It wiJ-J- happen.
L4              A. It always does. Same thing g'oes for
15      gestures, that's even less transcribable, although
L6      some court reporters try, so we will- try to clarify
L7      that as well.
18                   Another thing that's unl-ike a tlpical
19      conversation is that when I ask a question I'm
20      entitLed to fuIl answers. So if I| for example, ask
2t      you what you had for breakfast and you said toast,
22      but you had toast and orange juice and sal-mon, it
23      would not have been a full answer to just say toast.
24                   Do you understand that?
25              A. Yes.
                             Veritext Legal Solutions
     2t2-267-6868              www.veritext.com                 st6-608-2400
 Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 8 of 114




                                                               Page     7


 1            a.    There is      nothing wrong'with asking me to
 2     repeat a question or       even explain a term if you donrt
 3     understand it, but if       you answer my question, I am
 4     going to assume that       you understood it, okay?
 5                  A.   Understood.
 6                 If you need clarification
                    a.                         of my question,
 7     please look to me for clarification   and not to anyone
 I     else, okay?
 9            A. Yes.
10            9.   You may hear objections from your lawyer
11     or other lawyers from time to time. You shoul-d
L2     proceed to answer the question if you can do sor
13      okay?
t4                  A.   Understood.
15             A. OnJ-y if your lawyer instructs you not t'o
16      answer on the grounds of attorney-cli-ent priviJ-ege,
t7      that's a different situation, okaY?
18             A. Understood.
19             A. You are allowed to ask for a break if you
20      need one. The onJ.y thing I ask is that if Irve asked
2L      a question, you go ahead and answer the question
22      before we take our break, okay?
23             A. Yes.
24             A. Is there any reason such as being under
25      unusual stress, a physicaL or mental condition or
                                Veritext Legal Solutions
     212-267-6868                 www,veritext.com               5   16-608-2400
 Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 9 of 114




                                                               Page I

 1     being under the infLuence of any substances that
 2     wouLd prevent or limit you today from giving full and
 3     truthful answers to my questions?
 4             A. No.
 5             A. Have you ever testified as a corporate
 6     representative?
 7             A. Yes.
 8             A. When was that?
 9             A. Approximately two years ago.
10             A. Okay. I'm going to start with what is
11     going to be marked as Plaintiffts  Exhibit 92.
t2                  (The document referred to was thereupon
13     marked PJ-aintiff's Exhibit 92 for Identification, a
t4     copy of which is not attached hereto. )
15      BY MR. BROOK:
16              A. This is a copy of a subpoena and list of
t7      deposition topics. Have you seen this before?
18              A. Yes.
19              A. If you look at the second page, the
20      deposition topics, have you prepared yourself to
2L      testify as to all of the lj-sted topics there?
22              A. I believe sor yes.
23              A. 9ilhat have you done in terms of
24      preparation for topic t?
25              A. A lot is based upon my personaL knowJ-edge
                              Veritext Legal Solutions
     212-267-6868               www.veritext.com                 st6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 10 of 114




                                                              Page     9


 1      and my involvement in the transaction itself.
 2                    I have obviously spoken to rny counsel- to
 3     heJ-p refresh me on some of these issues. I have
 4     al-so, in preparing for this, spoke to some of the
 5     peopJ-e that remain in our organization who worked
 6     most cJ-osely with Mr. Eber on a day-to-day basis, as
 7     wel-l- as wj.th the transaction and generally reviewed a
 I     package of documents that erere I believe submitted to
 9     you as part of this.
10              A. Who were the individual-s that you spoke
11     to that you referred to as working most cJ.oseJ.y with
t2     Lester Eber on a day-to-day basis?
13              A. A gentleman by the name of Larry
L4      Goodrich.
15                  a.   Anyone else?
16                  A.   Steven Becker.
L7                  a.   Anyone else?
18                  A.   And Wayne Chaplin
19                  a.   Is that it?
20                  A.   Yes.
2L             A. lfere there any other individuals that you
22      spoke with about working with Lester Eber on the
23      transaction?
24             A. No.
25             a. Did you speak with Harvey ChapJ-in?
                                Veritext Legal Solutions
     2t2-267-6868                 www.veritext.com              s   l6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 11 of 114




                                                                Page   10

 1                  A.   No.
 2             A. Why not?
 3             A. Because I didnrt work with Mr. Chaplin on
 4     the transaction. Harvey ChapJ-in on the transaction.
 5             a.   I know itrs probably disrespectfuJ- to
 6     refer to them by their first names but just for the
 7     sake of clarity let's try to use the first nane when
 I     referring: to one of the Chap1ins.
 9             A. Mr. Chaplin is Harvey Chaplin. Wayne is
10     Wayne ChapJ.in.
11                  A.   Okay. ?Ie can aLso do it that       way.
L2                  A.   Yeah.
13                   In terms of looking at any sorts of
                    A.
t4      documents or records, did you aLso look at any
15      e-maiJ.s to prepare?
16              A. No.
t7             A. Why not?
18             A. I did not have any e-mails when I went to
19      search for e-mails. This case is pretty oJ-d and way
20      past our document retention policy.
2L             A. By this case, you mean the transaction
22      with Eber in 2OO7?
23             A. Yes, sir.
24             A. with respeet to topic 2, the work
25      performed by Lester Eber, have you spoken with any

                                 Veritext Le gal Solutions
     212-267-6868                  www.veritext.com                 st6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 12 of 114




                                                                     Page   11

 1     individuals other than the three you mentioned to
 2     prepare for that testimony?
 3             A. No.
 4             A. Was the answer that you gave in terms of
 5     preparing for topic 1 the same answer you wouLd give
 6     for topics 2, 3 and 4 as wel-l or did you do anything
 7     else to prepare for any of the other topics?
 I             A.  On the payments one/ in addition to what
 9     I discussed, I did verify with our accounting
10     department about the payments that were made to
11     Mr. Eber.
L2             A. How did you verify with the accounting
13      department?
t4              A.        It's   just a request for payments to             a
15      particular       vendor.
L6                  A.    So Lester Eber is a vendor in Southern's
L7      system?
18                  A     ExactIy.
19                  I     So he' s not l-isted as an employee, for
20      example?
2L                  A     No, a vendor.
22                  a     And how far back to those accounting
23      records go?
24                  A     The formal- accounting: records that f had
25      access to onJ-y went back about five                  or six years in

                                   Veritext Legal Solutions
     2t2-267-6868                    www.veritext.com                   st6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 13 of 114




                                                             Page   L2

 1     our formal system and the rest could have been on
2      notes within the accounting department, but nothing
 3     formalized. Again, this goes back pretty old from
 4     retention.
 5             A. Letts go ahead and jump into it.     In
 6     terms of the discussions between Southern and      l-et
 7     me step back and give you another definitj-on.
 I                  When I refer generally to Eber, I'm going
 9     to be referring to Lester Eber or any of the Eber
10     companies that were affiliated with him. If there is
11     going to be a more specific entity, I will identify
L2     that specific entity, okay?
13            A. Uh-huh.
L4            A. Is that okay?
15            A. Yes.
t6            A. So when was the first comrnunication
L7     between Southern and Eber regarding any potential-
18     transaction between the two?
19            A. If I rernember correctly it dates back to
20     shortly after we entered the state of New York.
2L            A. And what was the nature of that
22      conversation?
23             A. 9ile11-, when we entered the state of New
24      York, and I believe that was in'O4, I believe it was
25      late in 'O4, we     our intention was to become a
                              Veritext Le gal Solutions
     212-267-6868               www.veritext.com                 st6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 14 of 114




                                                             Page 13

 1     statewide wholesaler and we had consummated another
2      transaction with another wholesaler by the nane of
 3     Premier and at that time or shortly after that, you
 4     know, our intention was to expand our statewide
 5     reach, which was minimal in upstate New York, and
 6     that I believe was the first time that we reached out
 7     to Mr. Eber or the company to possibly join with us.
 8            A. So you were contacting Eber about
 9     possibly acquiring the business?
10            A. Yes.
11            A. ,Just so that I ?m clear, the transaction
L2     that occurred with Premier, was that an acquisition
13     of Premier?
L4            A. That was an acquisitionr dD asset
15     purchase of Premier.
t6            A. In what general- area did Premier operate?
L7            A. Premier primariJ-y, what was he1d out to
18     us is they were a stabewide operation. Shortly after
19     the acquisition we real-ized quite clearly that they
20     were metro based. Do you need a definition of that
2t      or not?
22                  a.   You mean New York metropol-itan area?
23                 Right, they were Metro based and they had
                    A.

24      a rather weak rather weak footprint in upstate New
25      York.

                                Veritext Le gal Solutions
     212-267-6868                 www.veritext.com               st6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 15 of 114




                                                             Page   L4

 1            A. Why did you select Eber as the potential
2      contact for upstate New York?
 3            A. You know, to us at that time there was
 4     what I wi1l say was our     an archrival competition
 5     that was in metro and then we saw the Eber company as
 6     the strong'est player uP there that we can leverage
 7     and build our business.
 I             A. And how did Eber or Lester Eber respond
 9     when Southern reached out about a potentiaL
10     acquisition?
11             A. Again, what I remember, it wasn't
L2     positive, that he was realJ-y not interested in it.
13              A. How far did the discussions go about a
L4     potential- acquisition?
15              A. I think they were general- at that point.
t6     I don't believe there was anything formal when you
L7     are talking about that period of time.
18                   You know, you have to understand the
19     nature of our business. You know, w€ were up there.
20     ?Ie were up there, w€ were down in metro. We had felt
2t     that we understood that market pretty wel1 and at
22     this point the suppliers that we had in metro, there
23     was a lot of al.ignment with some of the suppJ-iers
24     that Lester had, so there lras that natural inertia to
25     al-i.gn with Eber, Eber Brothers or whatever the

                              Veritext Legal Solutions
     2t2-267-6868               www.veritext.com                 st6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 16 of 114




                                                             Page   15

 1     organization was, and to expand our business so there
 2     was continuity on the suppJ-ier base. That's how
 3     business works.
 4             A. Did the discussions get to the point of
 5     discussing even in general terms any sorts of numbers
 6     for what an acquisition might be?
 7             A. I do not believe so at that time, Do.
 I             A. At a J.ater time did numbers get used for
 9     a potential acquisition of Eber Brothers?
10             A. Not until long after.
11             A. When was the first time when any numbers
L2     were used for a potential acquisition?
13             A. The substantive discussion probably took
L4     pJ.ace way over a year after that, after that period
15     of time, sometime in '05, in the beginnings of '05,
16     you know.
L7                  We had     we had continued to try to
18     expand and grow the way we know how to g'row in the
19     marketplace and, you know, if Mr. Eber or his
20     companies were not going to selI, that lilasn't going
2t     to deter us from continuing to expand in the State.
22             A. So what event or events precipitated
23     having more substantive discussions with Eber in
24     2005, other than     I can give you examples if you,'re
25     not sure what I 'm tal-king about.
                              Veritext Legal Solutions
     2t2-267-6868               www.veritext.com                 516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 17 of 114




                                                               Page L6

1                   A.   Yourre going to have to give       me some

2      examples.
 3            A. By that point in time had Southern, for
 4     lack of a better way to put it, poached any emPJ-oyees
 5     of Eber Brothers?.
 6            A. I think I take a certain offense to the
 7     word poached.
 I                  A.   Let me rePhrase.
 9                  A.   Yeah.
10                  A.   Had Southern hired any individuals       who

11     had been working for Eber Brothers prior to that
L2     point?
13            A. We hired a number of individuals who
t4     basicalJ-y saw the future of what our intentions were
15     to do in the state, invest in the state and how we
L6     were going to grow and bring suppJ-iers to the
L7      operation.
18                               by their very nature are
                         SaJ-espeopJ-e
19      l-ike   in a non-condescending wdY, rats find the
20      cheese. SalespeopJ-e will go where the product is to
2L      sel1 the product to make money, to bring home to
22      their families to feed it and I believe often they
23      are the bellwether of the future and I believe a
24      number of them saw what was going on in metro because
25      our growth was tremendous when we got there with our
                                 Veritext Legal Solutions
     2t2-267-6868                  www.veritext.com               5   16-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 18 of 114




                                                             Page   L7

 1      ways of working.
 2                  I'm not saying they are the best way of
 3      working but we got there with new ideas/ new ways of
 4      doing business and I think there was a certain
 5      excitement that this was a future and we had an
 6      overwhelming response to us putting up our flag at
 7      that time and peopJ-e coming to us.
 I             A. And was that an event that precipitated
 9      the more substantive discussions with Eber?
10             A. I telL you the truth, I think the
11      substantive discussions
t2                  MR. CALIHAN: Objection. Objection as to
13             form.
L4                     MR. ACKERT'IAN: You can sti1l      answer to
15             the best of your ability.
t6                     THE WITNESS: Okay. I think in terms of
L7             what I'11 say is the time line, no, I think the
18             people part, which you had said was an early
19             part of the building      from my standpoint the
20             building of our business, but those substantive
2L             discussions I believe came way after that period
22             of time.
23      BY MR. BROOK:
24            A. So you mentioned substantive discussions
25      in 2005. What were the general terms discussed then,
                               Veritext Legal Solutions
     212-267-6868                www.veritext.com               5t6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 19 of 114




                                                             Page   18

 1     in terms of what an acquisition deal might look Like?
 2            A. Wel-l-, you know, you skipped a big part,
 3     as I remember this.
 4                 The substantive discussions in '05
 5     related to the Delaware and the Ohio acquisitions or
 6     mergers into the business     let's call it
 7     acquisitions into our business.
 I                 Prior to that     just so wefre all on the
 9     same page, prior to that the New York operations had
10     already, from my standpoint, ceased to exist.
11             A. Let's just step back for one second. We
L2     might be off on the timing here and that could be t'he
13     source of confusion.
L4             A. Yeah, Irm a little confused.
15             A. So how long' was it between the time when
16     you started talking about acquiring Ohio and Delaware
L7     interests and that transaction actuaLly being
18     consummated, a matter of months, weeks?
19             A. It was rapid. I would have to say you
20     could measure it in weeks. Now , if it was six weeks
2L     or eight weeks, it happened it happened rather
22     quickly. It was the summer of '05, I remember,
23     because it was a Lost summer for me. It was the
24     summer of ' 05 when this transaction all came
25      together.   Yeah.    t O7?


                              Veritext Legal Solutions
     212-267-6868               www.veritext.com                 516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 20 of 114




                                                             Page 19

1                   A. Letts l-ook at an exhibit.
2                      MR. ACKERT'IAN : Look at a document      .


3                      MR. BROOK: Letts mark this as 93.
 4                     THE WITNESS: Excuse R€, it was the
 5             summer of t07. Excuse h€r summer of t07.
 6                     MR. BROOK: Letrs mark this Exhibit 93.
 7                     MR. ACKERIIAN: You may want to cJ-arify
 I             the prior answers.
 I                         THE WITNESS: Yeah.
10                         (The document referred to was thereupon
11     marked Plaintiff  's Exhibit 93 for Identifi-cation,              a

L2      copy of which is not attached hereto.)
13      BY MR.      BROOK:

t4                  A.     Do you recognize what has been marked as
15      Exhibit      93?
16                  A.     Yes.
L7               a.    tlhat is it?
18               A.    This was our      what I will say is our
19      initj.al Letter of intent regarding the        yeah, this
20      is our initial     letter of i ntent regarding the
2t      purchase of the New York operation.
22               A. Okay. So that was          it's dated March
23      2007, and February 2OO7, Iooks like there is a few
24      amendments?
25                  A.     Yes.

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                s16-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 21 of 114




                                                               Page 20

 1            A. Letrs jump back in time a J-ittl-e bit to
2      before this.
 3                  Prior to the discussions that immediately
 4     preceded the letter of intent, had there been any
 5     substantive discussions about an acquisition of Eber
 6     Brothers in either '05 or '06?
 7                   A.   No.
 I             A. So was there only one Previous discussion
 9      with Lester Eber about a potential acquisition?
10             A. To the best of my knowledge, Y€S.
11             a. Who participated in that discussion?
t2             A. It wouLd have been myself and Mr. Chaplin
13      at that time. Wayne Chaplin had it.    Possibly Harvey
t4      Chaplin at the initial one about joining forces with
15      us. I ann referring to that early one now in that
t6      right after we entered the state.
L7             A. In that earJ.y discussion had it been
18      conveyed to Lester Eber that he would have a
19      continuing role in the business if Eber Brothers was
20      acquired?
2L                        MR. RiAI{SEY: Form.
22                        THE   WITNESS: Excuse          me?

23      BY MR. BROOK:
24                   A.   Sometimes when a comPany is acquired the
25      existing'management goes, sometimes it stays.            During

                                   Veritext Legal Solutions
     2t2-267 -6868                   www.veritext.com             5   16-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 22 of 114




                                                             Page 2L

 1      those initial- discussions with Lester Eber, was it
 2      contempJ-ated by Southern that Lester Eber would
 3      continue on in a senior role with the New York
 4      operations if Southern acquired Eber Brothers?
 5             A. It was never realIy our intentions for
 6      Lester to have a long-term roIe, and especially that
 7      of an employee.
 I                   We real-J-y kind of looked at it as being,
 9      you knowr w€ have done this before as a consultant as
10      a transition for our business, you know, ways of
11      working.
L2                       did reaLLze very/ very earJ-y on when
                         We
13      we started in New York, w€ had a fairly good
L4      understanding about metro, w€ thought, and then we
15      had an awful- lot to learn about metro and we had very
L6      Iittle understanding about the ways of working in
L7      upstate New York, which to me should be a different
18      state.
19                   It's just a totally different way of
20      working, customer, supplier preference. Everything
2t      is just total-J-y different and we realized our initial-
22      fore up there and going up there when we did was
23      without knowLedgeable sourcer so we really believed
24      that we needed to have a transition with it.     I think
25      it was al-ways anticipated that there would be some
                              Veritext Legal Solutions
     2t2-267-6868               www.veritext.com                 st6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 23 of 114




                                                              Page 22

 1     sort of consuLtive role.
2              A. And in terms of a consuJ-ting role, was
 3     that meant to be more limited than the role of say
 4     someone who was actually managing the operation
 5     itself?
 6             A. A hundred percent. We already had         we

 7     al-ready rnoved at kind of great thought and expense
 8     what we thought at that time was our future
 9     Ieadership up there, both on the colnmercial- point and
10     operational point but, again, through years of
11     expansion, acquisition, w€ reaLized that sending the
t2     best minds to a foreign country where they couLdn't
13     speak the language was never go5-ng to be successful.
t4                   So the answer to that question is, you
15     know, w€ had, we thought, the core of the nucLeus of
16     the commercial- peopJ-e now in pJ-ace, but needed to
L7     real-Iy have some knowJ-edge given to them.
18             A. So when Southern moved into other states,
19     not counting New York' was it tlpical- business
20     practice to acquire a loca1 distributor?
2L             A. f would have to say it's not onlY
22      Southero's, but it's probably the industry's way of
23     doing it because of the reguJ-ations, the l-aws and
24      whatever.
25                   No wholesaLer will          ever 90 up and just
                              Veritext Legal Solutions
     212-267-6868               www.veritext.com                  516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 24 of 114




                                                             Page 23

 1     plant their flag because, You know, a wholesaler owns
2      nothing. They have to have the brands. They have to
 3     have the distribution rights.    They have to have
 4     employees . You very, very rarely go to what people
 5     tlpical-J-y say is green field.  No, that's a      that's
 6     a very costly and J-ong route to go.
 7              a. And in those tlpical situations where a
 I     Iocal distributor was acquired in a new state, what
 9     t1picalJ-y happened to the existing management of
10     those companies that were acquired?
11              A. If we were successful in charming the old
L2     owners, which are traditionally   family owned, very
13     pridefuJ- peopJ-e, wG were successful in getting some
t4     sort of transition pJ.an and it varies. You know,
15     some sort of      like I might SaY, consuJ.titg,
t6     advisory, whatever it might want to be. Yes, that
L7     would be part of our game Plan.
18              A. Then for rnore junior employees like
19     salespeopJ-e, was it tlpicalJ-y your goal- to retain
20      them as employees?
2t             A. Yeah, quite contrary you want to keep the
22      continuity of the people that are selling and making
23      money for you and it's usual-ly those middLe executive
24      managers are the ones that have chances of being
25      either replaeed or reorganized. So it's the very,
                              Veritext Legal Solutions
     212-267 -6868              www.veritext.com                 sr6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 25 of 114




                                                             Page 24

 1     very top and the very, very bottom.
2             A. You made a gesture there. Were you
 3     suggesting that if you kept the middle or higher
 4     executive peopJ-e around, that they might butt heads
 5     with Southern management?
 6             A. No, my gesture was my figure of speech.
 7     I have some European bl-ood in me.
 8             A. I was trying to understand.
 9             A. Nothing was not sPoken.
10             A. Okay. Who initially     proposed when it
11     carne to Southern acquiring Eber and its assets, who
t2     first proposed that Lester Eber have a consultingr
13      roLe?
t4                   I would very much like to say it was a
                    A.
15      joint     for us it was al-most J-ike it was a part of
16      our aIl- our deals, 4s I have said.
t7                   It wasnrt like one person Proposed it.
18      It was almost accepted. So as we sit down, as say
19      this executive group, and I wouLd represent mostly
20      organizational-ly from my point as being secretary of
2L      the company in charge of aII the back office and alJ.
22      the administration, and then there woul-d be our
23      salespeople or administrative peopJ-e. It's almost a
24      natural- thing, you know, Eo benefit' us.
25                    It wasn't one. It was almost ]-ike it was
                              Veritext Legal Solutions
     212-267-6868               www.veritext.com                 5   16-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 26 of 114




                                                                 Page 25

 1     our chal-lenge to get     again, to me it's all
 2     business continuity.   It's aLl- long term for             me,

 3     short term/Iong t'erm.
 4            A. Were the terms of the consulting
 5      arrangement negotiated?
 6                       MR. RiAI{SEY: Form.
 7                       THE WITNESS: Am          I supposed to answer
 8             that?
 9                       MR.   ACKERT"IAN   :   Yes   .


10                                  As in aLl- of them, they
                         THE WITNESS:
11             were made as broad as possibJ-e for my advantag'e,
t2             you know, giving me the ability to expand or
13             contract as my business was going to progress.
L4                    You knowr Do insult to Mr. Eber in this
15             room, to us it was very/ very tlpical to
L6             negotiate as broad as you can and then utilize
t7             the services and the knowledge as they became
18             needed.
19      BY MR. BROOK:
20                  A.   How was    the amount of the consulting fee
2L      determined?
22              A. Again, from experience for what we had
23      expected, to      again, being way now in advance and
24      being up there now a couple of years before, two,
25      ttrree years frorn 'O4 to this period of 'O7 when the
                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                   5t6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 27 of 114




                                                             Page 26

1      consulting ag:reement was actually done, w€ had
2      l-earned a Iot, but probabJ-y from my standpoint, being
3      critical l-ike I €rm, we learned so much that we did
 4     not know that, you know, from my standpoint, you
 5     know, I just saw this agreement replacing other sort
 6     of consultants that I would have had to hire, be them
 7     operational consultants, be them industry
 8     consuLtants, be them lobbyists in their things.
 9                   This is one of the things that maYbe
10     doing these transactions I saw Lester, Mr. Eber, ds
11     al-most like a one stop shop of knowJ-edge of a lot of
t2     different things that I was going to have to
13     purchase, you know, in the marketplace.
t4                   It was again, w€ thought it was fair
15     and we thought it was armrs J-ength and we thought it
t6     was equitabJ.e from our standpoint. ?Ie would have
t7      spent a lot more trying to buy these services some
18     other p1ace.
19                  a.   And who was negotiating the consuJ-ting
20      agreement on behal.f of Lester Eber? Was it         just him
2L      or did he have someone else negotiating for him?
22                       MR. R;AI{SEY: Form.
23                       IHE WITNESS: I don't remember. I don't
24             really remember. I know that they had a very
25             large J.aw firm.
                                 Veritext Legal Solutions
     2t2-267-6868                  www.veritext.com              s   1   6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 28 of 114




                                                             Page 27

 1                       Any discussions about any of the work
 2             product that cane out of.that     Irm sure Lester
 3             had the right attorneys working with him. Any
 4             discussions about things     you know, like any
 5             sort of consulting ag'reement, we pushed what we
 6             wanted and they pushed back.
 7                    I don't really think it was Lester
 I             pushing back but his attorneys. Irm sure he had
 9             counsel.
10      BY MR. BROOK:
11                  a.   Does the name Harris Beach ring a bel-l-?
t2                  A.   Yeah, they were pretty good . Yeah.
13      Harris Beach, yeah.
L4               A. I want to ask you a coupJ-e of questions
15      about this Exhibit 93. Do you have that in front of
L6      you still?
t7              A. Yes.
18               A. If you coul-d, please, turn to the page
19      that has the Bates number in the bottom right ending
20      in 130. It's about halfway in.
2t              A. Okay.
22               A. Are you there?
23              A. 130, y€s, sir.
24               A. There section 2 specifies a purchase
25      price for the assets. Do you see that?
                                 Veritext Legal Solutions
     2t2-267-6868                  www.veritext.com             sl6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 29 of 114




                                                              Page 28

 1                  A.   Uh-huh.
 2                  Thatrs a yes?
                    A.
 3                  A.
                    Yes. Excuse me.
 4            A. And it refers to in the first item
 5     purchasing the val-ue of the inventory. Do you see
 6     that?
 7            A. Yes, sir.
 I            A. Not necessarily specific to this letter
 9     of intent, but do you know was the inventory of Eber
10     Brothers ultimately acquired by Southern?
11            A. Yes .
L2            A. Was alJ- the inventory acquired by
13     Southern or was some of it not able to be agreed upon
t4     as to the amount of the Price?
15            A. I would have to say substantially al-l- of
16     the inventory. We wouLd not have bought things we
t7     didn't feel we can represent. We would not have
18     bought unsal-eable or unmarketable merchandise and we
19     wouldn't have bought oddball things that we would
20     have to just write down or write off . So we woul-d
2t     have bought saleable, marketable merchandise.
22            A. Do you recalL there being any oddbalJ-
23     things that couldntt be bought?
24            A. There always is. There always is but I
25     don't recollect.   It would be a de minimis amount in
                                   Veritext Legal Solutions
     2t2-267-6868                    www.veritext.com            5   l6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 30 of 114




                                                              Page 29

1      any wholesaler's oPeration.
2              A. And the third item under 2, it says $10
3      milIj-on for the intangibJ-e assets that have been
 4     l-isted and I think it's on the preceding page.
 5                  Was that amount ultimately paid or was
 6     that amount changed?
 7            A. I believe that amount was uJ-timately
 I     changed. I bel-ieve that was like a placeholder as
 9     this    as this transaction evolved from amendment to
10     amendment to amendment. So I would have to say at
11     this point it was a pJ-aceholder.
L2            A. How was that amount changed? Did it go
13     up or     down?

L4                  A.   I can't tel-L You now exact1Y.
15                  A.   Please turn to the next Page.
L6                  A.   Uh-huh.
t7              A. It says in the first ful-l- paragraph
18      there: "At closing Soutshern shall- pay Eber in cash
19      the purchase price less, (i), an amount to be
20      allocated to the restrictive covenants.'t
2L                  Do you see that?
22              A. Uh-huh.
23              A. What was the amount being referred to
24      there?
25                  A.   I don't specificalJ-y recollect what
                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com            5   1   6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 31 of 114




                                                             Page 30

 1     annount      that   was.
 2                 Is it tlpical- to enter into restrictive
                    A.
 3     covenants with cornpanies when you are acquiring their
 4     assets?
 5                  A.     Absolutely.
 6            A.           If you look at, I believe itts
                                                    the next
 7     page, section 5.
 I                 It says 'tEber, You", and I will note for
 9     the record that this l-etter is addressed to Lester
10     Eber.
11                  It says: "Eberr you, and each of the
L2     current shareholders, olrners and affiliates of both
13     EBWLC and Eber NDC will enter into restrictive

L4     covenants. " Do you see that?
15             A. Yes.
t6             A. Do you know why        J-et me start back.
L1     Was this requirement for numerous restrictive
18     covenants, incJ-uding one with EBWLC, is something
19     that remained part of the deal or was changed before
20     it was ultimateJ-y finalized?
2t             A. I believe there were restrictive
22     covenants right through all- the transactions,
23     including the      the consuJ-ting agreement I bel-ieve
24     a].so had a restrictive covenant in it.
25                  You know, when we were coming in and

                                  Veritext Legal Solutions
     2t2-267-6868                   www.veritext.com            5   16-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 32 of 114




                                                             Page 31

 1     paying substantial amounts of a money to a business,
2      for a business we want to make sure that this
 3     business and the key people don't resurrect
 4     themselves and start competing with us.
 5             9.  It is fair to say you understand that
 6     EBWLC, Eber Brothers Wine and Liquor Corporation, was
 7     the parent company that' had a nurnber of affiliates,
 I     including an entity that operated in the metro area
 9     and interests in Ohio and Delaware?
10            A. I never had a full understanding of t'he
11     fuIl organizational- structure, so I canrt say yes to
t2      that question.
13                  I know that they were all interrel-ated.
t4      I had no idea of what the ownership was of each of
15      them or if they were individualJ-y owned or owned
16      separately.
t7              A. Do you know why no restrictive covenant
18      was ultimateJ-y entered into between EBIILC and
19      Southern?
20              A. I have no idea, but I would like to
2t      clarify that. I have no idea if there real-J-y was one
22      or the there wasnrt one entered into.
23              A. So if there was one not entered into you
24      don't know why that wouldn't be the case?
25              A. Abso1uteJ-Y notr Do.
                              Veritext Legal Solutions
     212-267-6868               www.veritext.com                 st6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 33 of 114




                                                             Page   32

 1                  A.   Can you think of any reason why Southern
 2      would have agreed not to impose a restrictive
 3      covenant on      EBWLC  or other Eber entities?
 4                       MR. CALIHAN: Objection to form.
 5                       MR. RjAMSEY : Form      .


 6                       THE WITNESS: I would have no idea.
 7      BY MR. BROOK:
 I                  A.   Whydid you want to have a restrictive
 9      covenant wj-th Lester Eber specifically?
10              A. WeLL, again, ds we learned a lot we
11      learned that the        we made the right decision, first
t2      of aJ-J-, by trying to make a deal with Lester and the
13      Eber companies because their reputation real-J-y did
L4      precede itself and had created this business image
15      that was counter to what I will say the other
16      competition was, the big competition, our
t7      competition.
18                     So if you use that as the foundation and
19      again, w€ have learned now, we were there for a few
20      years, w€ said we don't want this guy or any of his
2L      companies in any format coming back and competing
22      with us.
23              A. Turning to section 6, that describes how
24      Lester Eber will- enter into a consuJ-ting agreement.
25      Do you see that?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com              s16-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 34 of 114




                                                                  Page 33

1                   A.   Uh-huh.
2                   That's a Yes?
                    a.
 3                  Yes . Excuse me .
                    A.
 4             A. And it says in item B the annual
 5     compensation will be $500,000. Do you see that?
 6             A. Yes.
 7             A. How was that amount determined?
 I             A. The same I'l-l- repeat the same answer.
 9     ?ferre into this state     werre in this state now
10     since 'O4, very weak sti1l in upstate' many needs and
11     we truJ-y assessed what we wouLd have to spend for
t2     these resources and knowJ-edge that, You knowr w€
13     val-ued. TIe vaLued in entering' an agreement with
L4     Lester.
15            A. Was the amount of comPensation ultimately
t6     agreed to be paid to Lester Eber higher than the
L7     $500,000 reflected in this letter of intent?
18            A. Yes        .


19            A. Why did the amount increase?
20            A. You know, that's an excellent question
2L     and I think the anslrer is is that when this part of
22     the transaction was first envisioned, this lras kind
23     of like a New York-centric part of the deal, You
24      know.
25                       As it evolved            as it rea11y evolved, it
                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                5t6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 35 of 114




                                                             Page     34

 1     became a much J-arger deal, so I bel-ieve the
2      consulting here of $500,000 was really before it
 3     evolved into buying the other operations in Ohio and
 4     Delaware and we had fully, fulJ-y expected to and
 5     assumed that we would have to be using Lester on a
 6     broader scal-e as it came.
 7                   So I believe the $500,000 in the fina]-
 I     iteration of this went to a number like $600,000 and
 9     we bel-ieve we got the best     from the business
10     standpoint, it wasn't New York-centric. Now we had
11     other states that we were going to use Lester in.
t2             a. And did Lester ultimateJ-y provide
13     consuJ.ting services outside of New York?
L4             A. On a limited basis. On a l-imited basis
15     in a transition role.
t6             A. For approximateJ-y how long did he provide
L7     consulting services outside of New York?
18             A. I wouLd have to say        I don't really
19     recol-lect because we     the structure of each of hi-s
20     other deals Like this      we had 1ike, for instance,
2L     Postiy in Ohio. We kind of reLied on what we found
22     when we got there, is knowing what you dontt know.
23                   We found when we got there they had a
24     relativeJ-y good management grouP there so we didn't
25     real-ly have to reJ.y as much on Lester because it's
                              Veritext Legal Solutions
     212-267-6868               www.veritext.com                 5   16-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 36 of 114




                                                              Page 35

1      simplicity of the business also, mostJ-y a brokerag'e
2      business and in Delaware one of Lesterts partners,
3      again, very smart from our standpoint, eventually and
4      still- to this date is our landlord, you know, of the
 5     building, a gentJ-eman by the name of Ed Stegmeir.
 6                   Having that continuity of Lester Eber in
 7     our stable of consultants having his partner
 I     ex-partner in the marketplace just made for a good
 9     t,ransition.
10                  A.      Did Southern retain Ed Stegmeir?
11                  A.      No, I don't believe -- maybe for a short
L2     period.           I don't really remember. Again, he's our
13     landlord.
L4                  A.     And he wants you to be abl-e to pay the
15      rent?
L6             A. He wants us to be able to pay the rent,
t7      in a terrible buil-ding.
18             A. He won't see that.
19             A. On a triple net J-ease. Yeah, pJ-ease
20      donrt Iet him see that.
2L             A. With respect to Lester Eber, whY did you
22      believe that he was qualified to provide the
23      consulting work that You needed?
24             A. WelL, some of it was some instinct.  Some

25      of what we l-earned you ask me good questions, by
                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com            5t6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 37 of 114




                                                             Page 36

1      the   way.
2                    Someof it is what we learned after we
3      bought the business and when we were fortunate enough
 4     to get some of the key middle management people and
 5     senior people into our organizationr w€ quickly
 6     figured out that they were sheerJ-y commercial-
 7     peopJ-e.
 I                   They had absolutelY  theY kind of
 9     understood the inside of the New York business really
10     pretty welL, which is important, don't get me wrong'
11     but they had no knowledge of the outside part of the
t2     business, what I wiIL call the operational part for
13     us which is very, very' very important, because werre
t4     such a heavily regulated industry and we do nothing
15     without somebody yel1ing at us or fining us.
16                  You know, they had no knowledge, the
t7     salespeopJ-e we hired, so we had this gap of
18     institutional upstate New York knowledge that covered
19     everything from people to operations, to ways of
20     working, to legislative affairs to     you know, there
2L     is this group called the SLA' I caLl them something
22     else, which is the State Liquor Authority, which
23      heaviJ-y regulates us.
24                  That in itself is    the old statement
25      dealing with city halL, it's ten times worse. They
                              Veritext Legal Solutions
     212-267 -6868              www.veritext.com                 st6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 38 of 114




                                                                Page 37

1      had no knowledge and we were                      I
                                                    we were under
2      don't want to say under attack, but we needed that
3      knowledge. I would have to say we recognized the
 4     value of our bargain af ter we barg'ained.
 5             A. So at some point after the initial
 6     bargaining was it specifically added to the
 7     consuJ-ting relationship that Lester Eber would act on
 I     interfacing with governmental affairs?
 9             A. Again, if I remember correctly we rnade
10     that consulting agreement as broad as lve could and
11     then we threaded the needle as many times as we can
L2     in terms of expandj.ng it.
13             A. Was Southern expecting Lester to continue
L4     doing work that was essentialJ.y the same kind of work
15     he had been doing when he had been in charge of Eber
t6      Brothers?
L7                  A.   I donrt know. I can only assume the work
18      that he did when he was in Eber Brothers. I can't
19      realJ.y answer that.
20                  I know what our intentions were for
2t      Lester, you know.
22              A. So is it fair to say that you wanted
23      Lester to use the experience and skill- that he had
24      acquired through Eber Brothers to heJ-p Southern?
25                  MR. RiAMSEY : Form          .



                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                  sI   6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 39 of 114




                                                             Page   38

 1                    THE   WITNESS: Wel1, I'rI going to answer
2              it this way. We didn't want Lester to interfere
 3             in our brand building and our selling ways.
 4                    We had far surpassed what Eber had done
 5             in terms of what I will call marketplace sort of
 6             things, sort of actions.
 7                    We utiLized Lester for those issues that
 I             were out of market, let's sdY, not necessarity
 9             the business of the business of going into a
10             customer and selJ.ing them a bottl-e and have the
11             customer pay. We know how to do that. ?ile know
L2             how to do that really pretty well. It was al-l
13             the things, the environment that we did our
t4             business in.
15     BY MR. BROOK:
L6              A. When it comes to having evaluated Lester
L7      Eber and his qualifications to serve as a consultant,
18      were you made aware of the Eliot Spitzer
19      investigation into Eber Brothers and other
20      distributors that had occurred?
2L              A. Absolutely.
22              A. And what had been disclosed to you about
23      what Lester Eber and his comPany had been doing that
24      was being investigated?
25              A. I'm going to look at my counsel because
                               Veritext Legal Solutions
     212-267-6868                www.veritext.com                5r6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 40 of 114




                                                               Page 39

 1     we were also part of that investigation.               Every
2      whol-esaler was part of that investigation.
 3                  For those of us who are o1d enough to
 4     know Mr. Spitzer, he did not discriminate.   He went
 5     after an industry, he did not go after an individual
 6     and we were involved in it and I am not really
 7     prepared to tal-k about that, those days.
 I                 MR. ACKERT'IAN: Just stick with the
 9          question on what you knew about Mr. Eber' s .
10     BY MR.       BROOK:

11            A.    I'm just staying focused on Mr. Eber.
t2            A.    Specifically I knew nothing about it.        I
13     was deal-ing with Mr. Spitzer myse1f               .


L4            a.    So did Lester Eber disclose to Southern
15     that he had, in fact, authorized kickbacks?
16                  MR. RAI\4SEY : Form.
L7                  THE WITNESS : To my knowJ-edge, no. I
18          think every wholesal-er was deal-ing with
19          Mr. Spitzer and their o!iln issues .
20                  It's Spitzer still alive?
2t                  MR. RiAI4SEY : He ' s ali-ve . I rm not sure
22          where he is, but he's alive.
23      BY MR.      BROOK:

24              A.       So many jokes, So inappropriate for the
25      transcript.
                               Veritext Legal Solutions
     2t2-267-6868                www.veritext.com                 516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 41 of 114




                                                              Page 40

1                   Get it out.
                    A.
2              a.   Have Lester Eber's responsibilities as             a

3      consul-tant changed since the beginning in 2OO7 and
4      2008?
 5                  A.   I wouLd have         what are the dates
 6     again?
 7            A. At the beginning, in 2OO7/20O8, what were
 I     Lester Eber's day-to-day resPonsibilities for
 9     Southern?
10             A. I guess, You know, I would describe it,
11     and I will- go j.nto as rnuch detail as you want, in the
L2     early days they were very broad, covered a lot of
13     different topics.
L4                  Now they're narrower but much deeper as
15     we matured as an org:anization and our needs became a
16     lot more finite.    In the early days, and this comes
L7     from my firsthand knowJ-edge and my dealing with it,
18     it was everything from where our facility should be
19     placed, what do you know about this union workforce,
20     you know, what about the trading practices.
2L                   It was wide ranging in the beginning
22     becauser 4s I described, the Eber Personnel we hired
23     were salespeopJ.e, so I had no context on the
24     operations and the culture of upstate New York and I
25     rel-ied tremendousJ-y on what I saw as a neutral source
                                Veritext Legal S olutions
     212-267-6868                 www.veritext.com                 s16-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 42 of 114




                                                             Page   4L

 1     to give me some advice.
2                   So you go from the sPectrum what I
 3     describe as wide from hey, Lester, where do you
 4     believe we should put our warehouse? Now, I went to
 5     schooL in Buffalo, okayr so I know upstate New York
 6     but I don't know upstate New York.
 7                  I loved it up there but I know that
 I     Lester lived in Rochester, whi-ch I think is a l-ittle
 9     bit east of Buffalo, if I rememl>er correctly, but we
10     knew we had to close all the warehouses and have one
11     warehouse in the state and I basically       I was going
t2     t'o make my own decision, hey, Lester where do you
13     think we shouJ-d put our pj.npoint, so that' s a good
t4     exampJ.e of a broad thing, but then let' s get into the
15      wider thing.
L6                    I think what we were also seeing     and
t7      you raised the thing about Spitzer and regulations.
18      I think we found ourselves as a tremendous deficit,
L9      both in Metro and upstate New York, in terms of what
20      I wiLl caLl our legislative strength, our knowledge
2L      of the politics of New York.
22                    We do pretty well in Fl-orida. We do
23      pretty weII in Texas. In upstate New York, itrs a
24      different world up there. It's like one union leader
25      said to me, I don't care what you do, this is New
                              Veritext Legal Solutions
     2t2-267-6868               www.veritext.com                 516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 43 of 114




                                                             Page 42

1      York, w€ do it New York waY, and that was the context
2      of everything that we tried to do in New York.
3                   So I think an area that I PersonallY
4      underestimated, but had rea11y become the focal- point
5      of what Lester does, forget the operations now, we
 6     understand it.   Forget about the people. Forget
 7     about l-abor. I rm on top of that. I feeL pretty good
 I     that werre reallY PrettY good.
 9                 But what's gotten very deep, what hasnrt
10     changed is the government affairs, itrs the SLA
11     regulatory environment that's politically charged and
L2     you cannot handicaP, You know.
13                  I think those are real.lY two, and I
t4     beLieve that there is a point that no one
15     anticipated. We have tried to pivot ourselves in a
16     very socia1J-y responsibLe way and in effect used a
L7     lot of our business arguments to have Lester try to
18     frame in the social- conseguence of the alcoholic
19     beverage industrY in A1banY.
20                  It's real1y now in that venue of
2L     governmenb affairs, lobbying, SLA regulatory that
22     Lester provides our organization the value. ALI that
23     other stuff werre running our business.
24             A. So was it your understanding that Lester
25     Eber had experience in dealing with some of these
                              Veritext Legal Solutions
     2t2-267-6868               www.veritext.com                 s   16-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 44 of 114




                                                             Page 43

1      J-egislative matters?
2              A. Oh, absolutely. AbsoLutelY.
3              A. And he had that experience from his role
 4     running the Eber Brothers company, correct?
 5             A. Again, I don't know what he specifical-Iy
 6     did when he ran the Eber companies in each of the
 7     states. I don't, but it became very evident to our
 8     people     we're prettY exPerienced.
 9                  We didn't turn Lester loose without
10     watching Lester. Even though we have other lobbyists
11     and we have other people, You know, w€ began to see
L2     when Lester watked the haIls of Albany, it wasn't
13     Mr. Eber, it was Lester.
t4                 You know, againr w€'re PrettY
15     sophisticated that the relationships drive good
16     business decisions.
L7            A. Was there a particular reason why the
18     consulting agreement was entered into with Lester
19     Eber personally rather than with Eber Brothers, the
20      company?
2L                   MR. RAMSEY: Form.
22                    THE   WITNESS: I can only answer that as
23             that it's a hundred percent tlpical- that we
24             enter these things, You know, or what I wil-L
25             describe as an individual and personal contract
                               Veritext Legal Solutions
     2t2-267-6868                www.veritext.com                5   16-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 45 of 114




                                                             Page   44

 1             basis.
 2                     If God forbid something happened to one
 3             of our consultants, whY woul-d I want to be bound
 4             to a corporation for consulting? These are
 5             personal services. God forbid something
 6             happens, again, to any one of these consultants,
 7             thei.r value is diminished.
 I                     No, I would never enter    again, these
 9             are personal services.
10     BY MR. BROOK:
11             A. You were aware when you entered into the
t2     consulting ag'reement with Lester, that Lester was
13     going to continue to manage a wine and liquor
L4     distributorship in Connecticut and Rhode Isl-and
15     potential-1y too, correct?
t6             A. WeII, the answer is we passed on the
L7     abiJ-ity to buy those operations. We assessed the
18     value to our organizationr so we passed on it and I
19     don't think     by having the right to buy it and
20     passing on it, it was our assumption he was going to
2L     continue it and, to be very honest, I have no idea
22     what went on in Connecticut right now' wetre not in
23     Rhode Is1and right now, we never saw it as a creed to
24     our business. I donrt even know if he has a business
25      there.
                              Veritext Legal Solutions
     2t2-267-6868               www.veritext.com                 st6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 46 of 114




                                                             Page 45

1             A. Was it tlpical for       you mentioned other
2      consulting agreements, those are personal contracts.
3                  Can you think of any other instance where
4      there was a consuJ-ting contract with someone who was
 5     a former executive of a company that Southern
 6     acquired and that Person continued to manage a wine
 7     and liquor distributorshiP?
 I                     MR. RAMSEY: Form.
 9                     THE   WITNESS: I have no recollection      of
10             that.   I realJ-Y don't.
11     BY MR. BROOK:
L2            A. Is it fair to say that at least on
13     Southern's part    I don't want to know what advice
L4     was given, if there was aDY, but there was no
15     question raised about whether it would be 1egal for
16     Lester Eber to receive consulting payments directJ-y
L7     from Southern while continuing to be a manag'er of a
18     wine and liquor distributorshiP?
19                     MR. RAMSEY: Form.
20                     THE   WITNESS: That's kind of like more of
2t             a legaI. I would imagine that as long there is
22             not a conflict of interest or conflict of duty
23             in hj-s consuJ-ting that we wouLd not have a
24             problem. There are a lot of consultants that
25             have a tot of other c].ients.
                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com               5t6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 47 of 114




                                                                Page 46

1                        ?ile   were more focused on the business of
2              originally Ohio, Delaware and New York and tshat
3             would have been our focus. If he had other
 4            relationships unrelated to us
 5     BY MR. BROOK:
 6            A. So when you say conflict of interest, you
 7     are referring to interests or duties with respect to
 I     Southern, right?
 9                  You weren't concerned about whether he
10     would be breaching a duty to this other company?
11            A. I wouldn't know.
t2                  MR. RiAMSEY : Form              .


13                  THE WITNESS: I wouldn't know.
t4     BY MR. BROOK:
15                  a    I was just trying to cJ-arify.
L6                  A    No, that's where I lras going.        I woul-d
t7     not know.
18                       MR. RAMSEY: Brian, is this a good sPot
19           to take two minutes?
20                  MR. BROOK: Sure, w€ can do that.
2L                   (Thereupon a brief recess was taken,
22      after which the folLowing Proceedings were had. )
23      BY MR. BROOK:
24                   I want to return to stiIl looking at
                    A.
25      Exhibit 93 , sErme page. The provisions regarding the
                                    Veritext Legal Solutions
     2t2-267-6868                     www.veritext.com              s   16-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 48 of 114




                                                               Page   41

1      consulting agreement, Section D, I want to look at
2      the last line there.
3                   It says: rtsouthern will have the right
 4     t'o reduce or el-iminate your duties, so long as fu1l
 5     payment described in 6 (B) is made during the tem. "
 6     Do you see that?
 7                  A.   Uh-huh.
 I                  a.   Is that     Yes?
 9                  A.   Yes.
10                  A.   Why was     that provision part of this
11     agreement?
L2                       MR.       : Let me give you an
                                ACKERT"IAN

13             instruction.   If that question calls uPon you to
t4             divuJ-ge the content of communications with
15             counsel, then I ask you to leave that out of
t6             your answer.
L7                     If you can otherwise answer that based
18             upon discussions with Mr. Eber or your own
19             thinking, you can answer that.
20                       THE WITNESS: Understood.
2L                       MR.    ACKERIIAN    :   Thanks   .


22                       THE    WITNESS: Understood. I believe I
23             answered that previously, it grave us ful-l-
24             control of what we wanted Lester to do or not in
25             terms of our business.
                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com             516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 49 of 114




                                                             Page 48

 1                    We had rea1J.y at this point, you know,
 2             it was dating. There was nothing there, So we
 3             wanted to have the ability as we ramped up our
 4             own people or our own capabilities to say okay,
 5             we don't need you to do this now. It was
 6             control- for me of the relationshi-p.
 7      BY MR. BROOK:
 I             A. So is it tlpical- to have in these sorts
 9      of acquisition situations a consulting agreement
10      where the consulting fee may be paid even though no
11      services are being rendered?
t2                   MR. RiAMSEY : Form .
13                   THE WITNESS: It was never our intention
t4           for doing it that way. Ours was to control the
15           relationship.    We always envisioned a set or
L6           subset, of when I describe wide versus narrow
L7           and deep, thatrs what we      eventual-ly
18             happened.
19                     I don't know if we ordained it that way
20             or we just believed it but we thought the
2L             relationship would continue and evolve. We
22             wanted to have control of it.
23      BY MR. BROOK:
24             A. So the initial contract with Lester Eber
25      was for a five year period, correct?

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com                5   16-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 50 of 114




                                                               Page 49

 1                  A.   Yes.
 2             A. Then it also locked him up in terms of
 3     the restrictive covenant for another five years after
 4     that, correct?
 5             A. Yes.
 6             A. After the initial five year period did
 7     Southern enter into new consulting agreements with
 I     Lester Eber so he wouLd be paid more money after that
 9     point?
10             A. We negotiated with Lester. This initial
11     agreement, I bel-ieve this five year period ended in
t2     20L2. Yeah, from '07 to tt2. Yes, we entered
13     negotiations with Lester and, again, I remember them
L4     and we narrowed his responsibilities and we cut his
15     consultive pay down significantly.
16             A. What was the amount of pay that you
L7     agreed on in 2Ot2?
18             A. I beLieve it was !ile cut him back 50
79     percent. I beLieve it went from a monthly of 50 on
20     the first agreement from the r 07 to the 'L2 agreement
2t     from 50, to 25 going forward.
22             A. Just so wetre sure werre clear on the
23     record here, I'rn going to show you what was
24     previously marked as Plaintiff rs Exhibj-t 27       .


25             A. Uh-huh.
                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                5r6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 51 of 114




                                                               Page 50

 1                  A.   I have a few copies here.
 2                       MR. ACKER!4AN : Thank you         .


 3     BY MR. BROOK:
 4                  A.   Do you recognize this document?
 5                  A.   Yes.
 6            A. Is this the consulti-ng agreement that was
 7     entered into in 2OO7 with Lester Eber?
 I            A. Yes.
 9            A. When the consuJ-ting agreement was
10     renegotiated in 2Ot2 was there any similar such
11     documentation prepared at that time?
L2            A. At this point      at this point we decided
13     it was better that it was a totally at will
L4      agreement.
15                       You know, again, for us it was to have
L6      what we thought was control of the relationship.    We

t7      understood that he is stil-l- bound by the covenant
18      that he had, 3s long as j-t was mutually satisfactory
19      to us.
20                  I know Mr. Eber is in the room so it's
2t      Little uncomfortable but we had already started to
22      build some resources to pJ-an for the transition, you
23      know, of certain of the responsibilities,  some work,
24      some hadn't worked. We wanted to have greater
25      control and not be bound long term by anything.
                                Veritext Legal Solutions
     2t2-267-6868                 www.veritext.com                5r6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 52 of 114




                                                             Page    51

 1                  a.   Is that consulting relationship
2      cont'inuingr today?
 3                  A.   Yes.
 4                  a.   Is it at the sane amount of $300,000       €L



 5     year?
 6                  A.   Yes.
 7              A. And the restrictive covenant ended in
 I     2OL7; is that correct?
 9              A. It would have been    yeah. Yes.
10              a. So you have not sought to renew that
11     restrictive covenant?
L2              A. No.
13             A. Why not?
L4             A. Werre fulty established. We beLieve that
15     any threat that we coul-d have with Lester joining a
16     competition right now is negligible.
t7                  Again, werre fully established and
18     running our commercial business up there.
19              A. You're aware that the consulting
20     agreement required up to 40 hours a week from Lester
2L     Eber, correct?
22              A. Yes.
23              A. Do you know how many hours a week on
24     averaete Lester Eber put in for Southern during the
25     initial- five year period of the consuJ-ting
                                Veritext Legal Solutions
     2t2-267-6868                 www.veritext.com               st6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 53 of 114




                                                             Page     52

1      relationship?
2              A. No.
3              A. Do you have any sense of what that number
4      might be balLpark?
 5             A. I would just be speculating. I would
 6     think some weeks it coul-d be more, some weeks it
 1     coul-d be less. It was on cal-l, of, duty.
 I             A. Tlere there some weeks when there was no
 9     work being done by Lester?
10                    MR. RiAI{SEY: Form.
11                    THE   WITNESS: I coul-d not saY that.           I
L2             can't say that.
13     BY MR. BROOK:
L4             A. Who was invol-ved in being the primary
15     interface with Lester Eber for his consulting duties?
L6             A. On two levels I mentioned both nanes. On
L7     a day-to-day leveL it would have been our g'eneral
18     manager, a gentleman who I mentioned, Mr. Larry
19     Goodrich. He was the primary 1eader of the
20     day-to-day of our entire New York State operation,
2L     one of the peopJ-e that I did speak to that I had
22     mentioned, and he would have worked very, very
23     eJ-oseJ-y with Lester in the earJ-y days of this   of
24     the transaction movingr right now almost until current
25     as     as Mr. Goodrich's responsibilities are just
                                 Veritext Le gal Solutions
     2t2-267-6868                  www.veritext.com              5   16-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 54 of 114




                                                             Page 53

 1     recently transitioning         there will be another group of
2      l-eaders.
 3             A. Now, Lester Eber was given the role of
 4     senior vice president or t'he title of senior vice
 5     presi-dent, correct?
 6             A. Uh-huh . Yes          .


 7             A. ?Ihy was that?
 8             A. More of a      first of aJ-I, If ve never
 I     seen him use this title.    I think it was more of a
10     how can I describe it? More of an ego introduction
11     sort of moniker for Lester to have.
t2             A. So was it in part so that he could wear
13     the hat of being an agent of Southern when he
t4     interacted with third Parties?
15             A. I think to the contrary. I think the
16     world knows Lester as a registered l-obbyist and, you
t7     know, I think that independence to us works to our
18      advantage.
19                   I do believe, as I said, I don't ever
20      remember seeing Lester using that tit1e.     You know, I
2t      canrt really remember how it evolved from the
22      ag'reement or if it' s actual-ly really in pJ-ace.
23             A. As part of the consulting agreement
24      Lester Eber lras entitled' to rei-mbursement for
25      expenses    / correct?
                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com              5t6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 55 of 114




                                                             Page   54

1                   A.   Yes.
2             A. How were those expenses approved?
3             A. Lester's exPenses were scrutinized
 4     obviously, 1ike al-1 of them. They would have been
 5     formally submitted to       in the accountable chain,
 6     which wouLd be his l-ocal management, which was New
 7     York, through an approval process, and paid through
 I     our normal accounts payable l-ike a vendor.
 9                  So there would have been a submission,
10     there woul-d have been an expense report, there would
11     have been an approval. and to me sitting a few
t2     thousand miles away, there would have been an
13     internal audit that would have governed it to make
t4     sure these are proper and being done correctly.
15                  But the first line of defense is going to
t6     be submission, approval at a 1ocal level-.
L7             A. What were the nature of the exPenses
18     being incurred by Lester in his consulting work?
19             A. Again, for the sake of maybe insulting
20     the frugality of Lester is huge in many ways, but
2t     there woul-d be all hotel, what I will ca1l travel and
22     entertainment. Those are the buckets.
23                  It's his     it's his doing our work for
24     us in terms of meeting the people and conveying what
25     we need to do. I would think tlpical-Iy what somebody

                                Veritext Legal Solutions
     2t2-267-6868                 www.veritext.com               516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 56 of 114




                                                             Page 55

 1     does who does eJovernment affairs,   they are mostly
2      as you J-ook at it, they fal-l- into those three
 3     buckets. I woul-d say 99 percent travel
 4     entertainment and travel by Lester is a train rnost of
 5     the time or something from the airport back and
 6     forth. And hotels, trust me, are reasonable. And
 7     entertainment are     you will see a lot of them up in
 I     A1bany, which we look. Werre very kind of concerned
 9     of where money is being sPent.
10             A. And on average in a tlpical- year how much
11     money was Lester Eber being reimbursed for expenses
t2     by Southern?
13            A. I never realJ-y studied that because to me
L4     it was    to me it was more of a hygiene issue, You
15     know, were there expenses being    just like the
L6     consultant fee, was the consultant fee being paid by
L7     the agreement at my leve1 in the organization and
18     were reimbursed expenses being apProved as submitted
19     and whatever through the chain of command. I would
20     just be speculating. I think it woul-d be unfair for
2L     me to say that.
22                  A.   Do you have a ballpark sense of what
23      in any even year, what the amount of expenses might
24      be?
25                       MR. RJAIUSEY: FOrM.

                                 Veritext Legal Solutions
     2t2-267-6868                  www.veritext,com              st6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 57 of 114




                                                             Page 56

1                        THE WITNESS:     Again, I would just be
2              total-Iy speculating.
3      BY MR.       BROOK:

4             A. More than $10,000 a Year?
 5            A. Again, I woul-d assume it would be, you
 6     know, Lf he goes to down to metro to meet with Larry
 1     Goodrich. Now, Larry Goodrich is based in metro, in
 I     Manhattan. You could stay in Manhattan for one hour
 9     and it could cost you $11000. I don't mean it as a
10     joke, but it's a stupid place to go to stay in a
11     hotel.
t2             A.   It's a dumber Place to l-ive.
13             A. Oh, sorry . No , Do . And to dine there
L4     and whatever, I don't want to do it.    It would be
15     speculating.
16                  Irm sure we could look into it but I
t7     would think it has to be in excess      you know, that
18     woul-d be very/ very reasonable. My point is it's in
19     the approval and the payment and the audit process
20     that they were reasonable and customary for what
2L      Lester was doing.
22             A. To your knowledge have the amount of
23      expenses reimbursed to Lester Eber ever exceeded
24      $100,000 in a year?
25             A. Again, I woul-d just be specuJ-ating. I
                               Veritext Legal Solutions
     2t2-267-6868                www.veritext.com                5t6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 58 of 114




                                                                  Page     57

 1      donrt get into it.   I say it could be possible.
 2              A. So that's not surprising?
 3              A. It reaJ-ly could be possible depending on
 4      the urgency, the advocacy.
 5                   If there is a bilJ. coming through or one
 6      that is being presented, I would say to Lester get
 7      out of Rochester and go walk the haIls, knock the
 I      doors, call on whoever you can or sometimes kick my
 9      people in the butt and get them riled up about it.
10                   If we have a     one of the functions that
11      I discussed with you was the SLA regulatory sort of
L2      thing. It's not Lf, but when we have charges in an
13      investigation, I know that we go full force into
!4      understanding it, what our options are, whatever and,
15      you know, Lester is part of      today is part of that
t6      team who really anal-yzes it.   So there isn't one set
t7      of things.
18              A. Do you recaLl anything in particul-ar in
19      20tg involving a significant amount of consultingr
20      work by Lester Eber?
2L                       MR. RiA!{SEY: Form.
22                       THE   WITNESS: No, I don't.         I don't.
23      BY MR. BROOK:
24                  A.   rfm going to show you a new exhibit
25      Werl-l- mark this      as 94.
                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                    5t6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 59 of 114




                                                              Page    58

 1                       (The document referred to was thereupon
2      marked Plaintiff's Exhibit 94 for ldentification,               a

 3     copy of which is not attached hereto.)
 4     BY MR. BROOK:
 5            A. This is a document bearing Bates numbers
 6     8835524 through 43, produced by the Eber defendants
 7     in this case.
 8            A. Uh-huh.
 9            A. Do you recognize what these Pages are?
10            A. These are just screen captures of the
11      check total.
t2                  A.   So they don't show specifically      what
13      expenses are being reimbursed, but they do refLect
L4      expense reports?
15             A. They reflect an accounting coding of
16      certain expenses. Go from the toP to the bottom, you
t7      know, obviousJ-y we had the payee, you know. It's the
18      accounting coding of al-I this.
t9             A. I'm just trying to see if I understand
20      these forms. There is an invoice date; do you see
2L      that?
22                  A.   Uh-huh.
23             A. Thatrs the date of an invoice that             was

24      submitted by Lester Eber?
25             A. Yes.
                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com            5   16-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 60 of 114




                                                             Page 59

1             a.         Then there is invoice number and it says
2      gber/Lg           I'm just looking at the first
3      page          to/2t/L1; do you see that?
 4                  A. Uh-huh.
 5                  A. Do you know what thatts referring to?
 6                  A. I can just       I would just be assurning
 7     without having the underlying document that it's, You
 I     know, his l-atest exPense report through that period
 9     of time.
10                  That woul-d be an assumption without
11     seeing it.
t2            A. Then the next categorY, in the
13     description it refers to on the second l-ine expense
t4     report w/E t2/L7 /2Ot7. Do you know what the w/E
15     refers to?
L6            A. No, to telI you the truth I realJ.y don't,
t7     other then it could be the week ending, if he does
18     weekly expense reports or not or he does monthly. I
19     have no idea.
20            A. Irm not going to 90 through this whole
2L     thing but I will- represent to you that excluding
22     payments for J-obbying services and consulting, that
23     the total- number of expenses paid in 2OLg according'
24     to these documents were $118 ,371..2L,
25                  Having heard that can you now think of

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com              s   16-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 61 of 114




                                                             Page 60

 1     any reason why Lester Eber incurred so many expenses
 2     in 2OL8?
 3                   MR. RAMSEY: Form.
 4                    THE WITNESS:   Again, I think f answered
 5             that I didn't think it was unreasonable that he
 6             could incur that amount, but without the detail
 7             behind it to see how many hotels, how many air
 I             or trains he takes or dinners he has, it woul-d
 9             be all speculative for me to answer this.
10      BY MR. BROOK:
11             A. Do you know whether Southern retains
L2      copies of the invoices that have been submitted by
13      Lester Eber for payment?
L4             A. For a period of time, y€s.
15             A. For how J-ong?
16             A. I believe it's five or seven years/
t7      depending upon what the IRS requirements are and
18      whether we're under audit or review.
19             A. Itm going to show another document that's
20      been previously marked. This is Exhibit 29. This is
2t      a compi-J-ation of letters on Lester Eber's letterhead
22      addressed to someone named Steven Becker.
23                    Do you remember that name?
24             A. Yes, I believe earl-ier on I had answered
25      that in reLationship to preparing for today I did
                              Veritext Legal Solutions
     212-267-6868               www.veritext.com                 sr6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 62 of 114




                                                             Page 6t

1      speak to Mr. Becker, Steven Becker.
2                   A.   Do you recognize these documents?
3                   No, I have never seen these documents.
                    A.
 4             A. Let's l-ook at just the first one here.
 5     It's dated January 1st, 2OL2 and it states: rrDear
 6     Mr. Becker, this letter wil-l- confirm our agreement
 7     whereby Lester Eber wilJ- provide representation to
 I     Southern Wine and Spirits of America, Inc. before the
 9     legislative, executive and administrative branches of
10     New York State government for a one year period
11     effective January L, 2072 until December 3L, 2OL2.
t2     The fee for these services wil-l- be $101000."
13                  Do you see that?
t4             A. Yes.
15              A. So even though you havenrt seen this
t6     document, were you aware of this agreement?
L7              A. I bel-ieve that this is in conjunction
18     with Lester being a registered lobbyist for us and
19     fees having to be disclosed for that Purpose of what
20      hers doing.
2t                       your Exhibit 94 that you asked me
                         On
22      earJ-ier, I bel-ieve that that sane amount appears. I
23      saw that number.
24              a    It does.
25              A    Yeah, that sErme amount. So y€s, I
                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com               5t6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 63 of 114




                                                             Page   62

 1     believe thatts the J-obbying services fee that is paid
2      to Lester, y€s.
 3             A. So when did Lester fj-rst become a
 4     J-obbyist for Southern?
 5             A. I believe that it was somewhere when
 6     again     Let me answer by just saying I am not
 7     certain, but I believe it realJ-y came at this period
 8     of time when he started to be without     you know,
 9     underneath the initial agreement, on the second one
10     and not necessariJ-y but underneath the new
11     agreement.
L2                      So I wouLd have to say it probably is
13     around thj.s period of time, but I would be
L4      specuJ-ating.
15              a. And so this $10,000 fee is paid in
16      addition to the $300,000 consulting fee, correct?
t7              A. Yes.
18              A. And how were those amounts determined, in
19      terms of the proportion for one versus the other?
20              A. I'm not really certain. Irm not reaI1y
2t      certain. I don't know but I have seen that amount as
22      a disclosed amount to the State of New York as a
23      lobbyist fee too, so it was a     I have no idea. I
24      have no idea how that one was ascertained.
25              9.  Has the State of New York been informed

                               Veritext Legal Solutions
     2t2-267-6868                www.veritext.com                s16-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 64 of 114




                                                             Page       63

 1     that Lester Eber is also receiving a consulting fee
2      of $300,000 a year from Southern?
 3            A, I don't know. I don't know if t'hat's a
 4     required dj-sclosure. If it was, I'rI sure we did.
 5            A. Let's go to a new exhibit. We wi11 mark
 6      this one 95.
 7                       (The document referred to was thereupon
 8     marked Plaintiff's  Exhibit 95 for Identification,                a

 9      copy of which is not' attached hereto. )
10     BY MR. BROOK:
11                  A.   Do you recognize this document thatts
t2     been marked as Exhibit 95? I will     just note for the
13      record it bears Bates numbers E.F3644 through 652.
t4               A. I don't rememl>er seeing' this.
15               A. Do you see it appears to be a restrictive
16      covenant entered into on the 30th day of November
L7      2OO7 between Lester Eber and Southern Wine and
18      Spirits of America? Do You see that?
19               A. Yes.
20               a. You are aware that there is a restrictive
2L      covenant contained in the consuJ-ting agreement
22      between Lester and Southern, correct?
23               A. Yes.
24               a  Do you know why there was a separate
25      restrictive covenant executed bY Lester Eber in
                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com              s   1   6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 65 of 114




                                                              Page       64

 1     addition to the one that aPPears in the consulting
2      agreement?
 3                  A.   No.
 4                  A.   Can you think of any reason why that
 5     might have been done?
 6                       MR. RAMSEY: Form.
 7                       THE    WITNESS: I don't know.
 I     BY MR. BROOK:
 9             A. Going back to 2OO7 after the initial
10     letter of intent regarding the purchase of New York
11     assets, you mentioned that there were discussions and
t2     ultimateJ.y acquisitions of some of Eber Brothersl
13     interests in other states. Specifical-Iy DeJ.aware and
t4     Ohio were acquired, correct?
15             A. Correct.
16             A. And is it correct that there was al-so at
L7     one point at least a preliminary agreement for
18     Southern to acquire a 15 percent stake in Eber
19      Connecticut?
20                  A.   Yes.
2L             A. Tlhat was the reason for that part of the
22      transaction?
23             A. We wanted to      there was two parts of
24      it. At that point i-n time, if I remember correctJ-y,
25      we wanLed as much security as we could for the monies

                                   Veritext Legal Solutions
     2t2-267-6868                    www.veritext.com            s   1   6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 66 of 114




                                                             Page   65

 1     that were being advanced to get it done and we saw
 2     this was an asset that we coul-d secure ourselves and,
 3     as I beLieve I noted before, w€ had no idea what 15
 4     percent of Connecticut meant. We had done no due
 5     diligence. We had done nothing.
 6                   Connecticut sounds like a nice state. ?[e
 7     really took it more as a      what I wiJ.l say as a
 I     security interest for the deal and if it worked out
 9     and made sense, which it didn't real-J-y make sense, w€
10     wouLd have gone forward.
11              A. So why did that part of the transaction
L2     ultimately not go forward?
13             A. We didn't see it really having a creed of
L4     value. Tle don't really like       not that we don't
15     J.ike partners. We don't real,J-y do wel-l- with partners
t6     J-ong tserm and when yourre a minority partner it often
L7     doesn't work out right and 15 percent        maybe I
18     coul-d wince at 49 percent or 51 percent, but 15
19     percent is a weak partnerr so we       what we
20     understood, which was limitedr w€ decided it wasn't
2t     what we wanted to do.
22              A. Now, Southern, did it al.so ag'ree to give
23     a J.oan to Eber Connecticut at some point or to
24     another Eber entity?
25              A. There were a number of , I will call- them
                              Veritext Legal Solutions
     212-267-6868               www.veritext.com                 5r6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 67 of 114




                                                             Page   66

 1     advances. There were a number of advances done to
2      what I can describe as keeping the Eber entities
 3     themselves afloat while an orderly transaction was
 4     bej-ng maintained.
 5                   So one of        one that I remember clearJ-y
 6     was with a trucking company where, You knowr 4s           we

 7     understood LL, we advanced money for this trucking
 I     company. Irm not sure if it was a relationship.    I
 9     think it was called GT or GP Trucking or something
10     like that.
11            A. General Trucking ComPanY?
L2            A. Yes, GT, where we advanced them money so
13     they don't repossess the trucks that would have ended
L4     the business.
15                  It was you know, then we took that
L6     advance, which    we took that advance and we ended
t7     up credited against the total purchase.
18            A. That was $1.5 million that was advanced
19     early on after the letter of intent; does that sound
20      about right?
2L             A. Somewhere in that period of time, Y€s,
22      sir.
23              a. Were you made aware of how much Eber
24      Brothers had paid to acquire Sl-ocum & Sons, the
25      Connecticut oPeration?
                              Veritext Legal Solutions
     212-267-6868               www.veritext.com                 5r6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 68 of 114




                                                             Page   67

 1                  No, not I. I had no idea.
                    A.
2             A. So even though it wasntt consunmated, Et
 3     one point there was an agreernent of some sort for the
 4     acquisition of 15 percent of Eber Connecticut in
 5     exchange for $3 rnillion, correct?
 6            A. We had the right or the option        I'm not
 7     sure if there is a difference between the two but we
 I     had the right or the option to do Connecticut.
 9                  I personally, nor my team at that time, I
10     canrt recol-Lect doing any due diJ-igence around that
11     transaction. I think us passing on it was more of a
L2     did it make sense for us cotnmercially and from
13     suppliers and customers to invest any money there.
L4             A. Are you aware that eventually that 15
15     percent interest was sold to another third party?
t6             A. No. No. Again, I don' t know whatever
L7     happened in Connecticut or Rhode Island.
18             A. Has Southern done business with Eber
19      Connecticut?
20                  Not to my knowledge. Possibly whoJ-esal-er
                    A.
2L      to whoLesaLer if we have conmon suppliers but that's
22      100 percent specuJ.ation. It woul-d all be normal
23      business if we did. I have no idea.
24             A. Do you know whether Eber Connecticut has
25      imported wines that were then sold into the New York
                              Veritext Legal Solutions
     2t2-267-6868               www.veritext.com                 sr6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 69 of 114




                                                             Page   68

 1     metro area through Southern?
2              A. That woul-d be a bad thing.
 3             A. Why? IVhy do you say that?
 4             A. Because itts one of the things that
 5     protects our industry, is that, You know, You are
 6     giving distribution rights for a particular area.
 7                   It's one of the biggest things that we
 8     try to do, so it would be undermining the
 9     distribution rights. Now , Lf they seLl items that I
10     don't represent, that could be my competitorrs
11     business. You know, first of aJ-J-, if it was 1ega1
L2     it's one thing and number two, you know, if I knew he
13     was seJ-J-ing my products that I have distribution
L4     rights for and traditional.J.y contracted with the
15     supplier I would not take it lying down. I would go
16      telI the supplier.
L7             A. Do you know who David Eber is?
18             A. Yes.
19             A. Who is David Eber?
20             A. No . E><cuse me, I don' t know David Eber.
2L      No, I thought you were going to say David Taub.
22      Excuse me, I take that back.
23                  a.   So you donrt know Lester Eber's son
24      David?
25                  A.   No, I rve never met David.
                                 Veritext Legal Solutions
     2t2-267-6868                  www.veritext.com              5r6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 70 of 114




                                                                    Page 69

 1                  A.   Do you know whether he was at some point
 2      a Southern employee?
 3             A. No, I have no idea.                  I have no idea.      We

 4      have 22,OOO employees.
 5              A. So you donrt know whether there were ever
 6      discussions between David Eber and his father or
 7      sister about having a business relationship between
 I      Southern and some of the continuing Eber Brothers
 9      entities?
10                       MR. RjAI\4SEY: Form.
11                       THE WITNESS:      Absolutely not.
L2      BY MR. BROOK:
13                   If Lester as part of the consulting
                    A.
L4      agreement had told you that he woul-d ag'ree to all the
15      terms, but the money should be paid to another Eber
16      Brothers entity rather than to him personally, would
L7      that have effected your willingness to enter into the
18      agreement?
19                       MR. RAI{SEY: Form.
20                       THE WITNESS: The answer            is, you know,
2t             subject to whatever my attorneys m5-ght have
22             said, I would have objected vehemently.
23                    From what I was told these are personaL
24             services sort of agreements that Lester      at
25             the end of the day we viewed Lester having the
                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   s16-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 71 of 114




                                                             Page        70

1             value, not the older entity after they ceased
2             after they ceased to exist, so I would have been
3             a very    I woul-d think most of the people in my
4             executive team would have been the same way.
5             The answer is no. If that question was posed,
 6            it's speculative, but I woul-d answer it that
 7            way.
 I     BY MR. BROOK:
 9            A. What if the contract included a personal
10     services guarantee that the contract would only
11     continue so long as Lester Eber was abJ-e to provide
t2     the services that were being contracted for?
13                 MR. RiAl'lSEY : Form .
t4                 THE WITNESS: Again, I would go to mY
15          attorneys and say is this going to accomplish
L6          what I want or not.
L7     BY MR. BROOK:
18                 Let me ask you this way. As J-ong as it
                    A.
19     accomplished what you described that you wanted did
20     you care who uJ-timately got the money, as long as you
2L     got what you wanted from Lester?
22                 MR. RjAMSEY : Form         .


23                 THE WITNESS: CaLI me myopic if you want,
24          after a business is done, it's done. We deaL
25             with the individual.
                              Veritext Legal Solutions
     2t2-267-6868               www.veritext.com                 5   1   6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 72 of 114




                                                             Page   7L

 1                     It's kind of historical-l-y what we have
 2             done and what we have known. When you work
 3             through the ha1ls of Albany they don't say hey,
 4             mister, you know, Eber acquisitions.     Itrs kind
 5             of like a personal thing.
 6                    We haven' t given that up yet.    I can' t
 7             answer your questions if because, you know, f'trr
 I             not an attorney. I'm the guy who has to run the
 9             business and been basicalJ-y taken advantag'e of
10             many times. This gray hair didntt come here
11             jusb naturally, so I know who I do business
L2             with.
13      BY MR. BROOK:
L4             A. You said when business is done it's done
15      but as I mentioned before, and we have discussed, you
16      haven't had another situation where a consul-tant like
L7      Lester for Southern has continued to operate a
18      business in some manner at the sErme time as he was
19      consulting with Southern, correct?
20             A. To my recollection I never had a business
2t      that competed with us in our sarne trading area. I
22      don't know if we have ever had a successor consultant
23      who might have been in the industry doing something
24      unrelated to us. I canrt remember that. But within
25      our trading area, I real.ly can' t think of one.
                              Veritext Legal Solutions
     2t2-267-6868               www.veritext.com                 5r6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 73 of 114




                                                              Page 72

 1            A. Do you know whether Eber Brothers Vline
2      and Liquor Corporation continued to exist J-ong after
 3     it sold off its inventory and stopped as an operating
 4     business?
 5                  A.   I have no idea what theY have      done
 6     organizational-J-y    .


 7                  A.   What was your understanding as to who the
 8     owners were of Eber Brothers Wine and Liquor Corp.?
 9                 I have no idea.
                    A.
10            A. Were you aware that Lester was a trustee
11     of a trust that owned the Eber Brothers Wine and
t2     Liquor Corp.?
13            A. No.
L4             a. tlere you made aware of that as part of
15     your preparation for the testimony today?
16            A. No.
L7             A. You were aware that Eber Brothers Wine
18     and Liquor Corp. had pension Iiabilities,      correct?
19            A. We didn't          we traditionally  did not
20     assume pension liabil-ities.      Thatrs the black hole of
2t      assumption.
22                    In the acquisitions that we have done in
23      the past      I'm being specific.  In multiple
24      acquisitions we have done to assume a pension
25      J.iabiJ-ity is very few and far between, especially in
                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                5   1   6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 74 of 114




                                                                 Page 73

 1     certain states, like New York, where some of the
2      pension Liabilities   could be very big.
 3                   Unless we can define them. Unl-ess we                can
 4     reaJ-J-y define them.
 5              A. Do you know what happened in terms of
 6     Eber Brotherst abiJ-ity to pay its pension
 7     l-iabil-ities?
 I               A. No.         No.
 9                  A.   Was Southern at some point in time in
10     2O!2 made a party to a civil action in New York
11     Supreme Court in connection with the transfer of
L2     assets belonging to Eber Brothers Wine and Liquor
13     Corp.   ?

L4                  A.   In   2OL2?

15                  A.   Yes.
16                  A.   The onlythe onJ-y real action that I
t7      remember was when we were sued by Eber, Lester, the
18      company for , I think your word was poaching. My word
19      was more taking the empJ-oyees coming to us . That's
20      the only action that I really remember.
2L             A. So were you aware that at some point
22      Lester Eber had foreclosed on certain assets that
23      belonged to Eber Brothers Tiline and Liquor Corp. and
24      had been required to name Southern as a party to that
25      action?
                                      Veritext Legal Solutions
     2t2-267-6868                       www.veritext.com            5   16-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 75 of 114




                                                             Page 74

 1                   MR. RAMSEY: Form.
2                    THE    WITNESS: I think thatts why wetre
 3             here today. So to restate my answer, I have had
 4             nothing to do with thj-s case, other than up to
 5             in preparation for today.
 6                    So I don't know any of the real basis of
 7             the case or whatever else.
 I     BY MR. BROOK:
 9            A. WeIJ-, so itts fair to say that in
10     preparation for todayts testimony you did not become
11     aware of anyone who dealt with the 2Ot2 foreclosure
t2     action at the time on behalf of Southern?
13            A. I think that states it correctly.
L4            A. When you were negotiating the consuJ-ting
15     agreement were you made aware of what Lester Eber's
L6     salary was that he was receiving from Eber Brothers
L7      at the time?
18             A. I have no recollectionr Do.
19             A. Do you know whether his salary was, you
20      know, in the same ballpark as $6001000 a year?
2L                   MR. RiAI4SEY: Form.
22                    THE   WITNESS: I think I answered, I had
23             no idea. In privately held companies it's         not
24             only salary but it's distributions and
25             everything else. ftts a whole gamut of
                               Veritext Legal Solutions
     212-267-6868                www.veritext.com                516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 76 of 114




                                                             Page 75

 1             compensation. It wasnrt in my reconciliation
2              when we were trying to value it.
 3                    MR. BROOK: Why don't we take a break
 4             now. I'm going to see if I can narrow this
 5             down.
 6                                      recess was taken,
                         (Thereupon a brief
 7     after which the following proceedings were had. )
 I                  MR. BROOK: We will do one more exhibit.
 9          We wil-L mark this one as 96.
10                  (The document referred to was thereupon
11     marked Plaintiff's  Exhibit 96 for ldentification, a

t2     copy of which is not attached hereto.)
13     BY MR. BROOK:
14              A. This is bearing Bates numbers 8E}688
15      through 69L, It is a letter on Harris Beach
16      letterhead dated November 30, 2OO7, addressed to
t1      Southern Wine & Spirits.  Do you recognize this
18      document?
19                  No, I don' t.
                    A.
20              A. Do you know why Harris Beach was
2L      providing a letter to Southern when they were
22      representing the Eber Brothers companies?
23              A. I would onJ.y be assumingr that they             can
24      you give me a minute to take a look at it?
25                  A.   Sure.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com              516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 77 of 114




                                                             Page 76

 1                  A.   Okay.
 2                  A.   Have you had a chance to review it?
 3                   Briefly, yGS.
                    A.
 4             A. So do you know why this was
 5             A. It seems to be a standard opinion l-etter
 6     by seller's counsel as to the opinion of the
 7     contemplateld transaction, covering a wide range of
 I     areas about power, going into sal-es duties and rights
 9     and the abilities to enter this transaction.
10             A. So you say a standard J-etter. Is this
11     something that t1pical1y is requested by Southern in
t2     ttrese transactions?
13             A. In every closing I have been involved in
L4     both attorneys, both seller and buyer, require an
15     opinion Letter of their counsel as the ability to
L6     enter into a transaction.
L7              A. So it says here on the first page that
18     they reviewed four documents in order to enter
19     into      in order to render the opinions set forth
20     herein. Do you see that?
2t             A. Yes.
22              a. Do you know why the consuJ-ting agreement
23     was not one of the documents that was considered as
24     part of this opinion J-etter?
25                       MR. RiAI4SEY: Form.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com              st6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 78 of 114




                                                              Page   77

1                        THE WITNESS       I cantt answer that.
2      BY MR. BROOK:
3                   a.   Do you know whether an opinion Letter was
 4     sought from Harris Beach as to the consulting
 5     agreement?
 6                  A.   I can't answer that, ho
 7                  a.   When you say you can't answer that, you
 I     don't    know?
 9                 I don't know. I don't know.
                    A.
10             a.  Okay. Have you discussed this deposition
11     with anyone other than your attorneys and the three
L2     individuals in the company that you named earlier?
13                  A.   No.
L4                  a.   Have you discussed this deposition with
15      Lester Eber?
L6                  A.   No.
L7             A. Do you know whether your J.awyers have
18      spoken with lawyers for Lester Eber?
19                  MR. ACKERIIAN : I 'm going to ask you not
20           to divulge the content of any communication
2L           between your lawyers and you.
22                  THE WITNESS: I have no idea about the
23           communications between the attorneys.
24      BY MR. BROOK:
25                  A.   Do you know whether the substance of what

                                Veritext Le gal S olutions
     2t2-267-6868                 www.veritext.com                5r6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 79 of 114




                                                                  Page 78

 1     your anticipated testimony here today was going to                 be
 2     was comrnunicated to Lester Eber or his lawyers in
 3     advance?
 4                         MR. ACKERT'|AN        Sameinstruction.
 5                         THE WITNESS:        I have no i.dea what the
 6             attorneys discussed.
 7                    MR. BROOK: I have no further questions.
 I                    MR. RAMSEY: Irm not going to be long at
 9             alJ.. I just want to talk to Lester for five
10             minutes.
11                         MR. BROOK: Sure.
L2                          (Thereupon a brief
                                        recess was taken,
13      after which the following: Proceedings were had. )
t4                                  CROSS EXAMINATION

15      BY MR.      RiAl'lSEY   :


16                  A.    morning, Mr. Hager. We met off the
                           Good
t7      record. My name is Co1in Ramsey and I represent the
18      Eber entities in this l-awsuit.
19                   I just have a coupJ-e of follow-up
20      questions. Same rules apply that Mr. Brook g'ave
2L      you. ff you don't understand a question, don't hear
22      it, I will be happy to repeat it.    Fair enough?
23             A. Yes.
24             A. If I could have you turn your attention
25      to what was previously shown to you as Exhibit 27,
                                     Veritext Legal Solutions
     212-267-6868                      www.veritext.com              sr6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 80 of 114




                                                                Page 79

 1     the consulting ag'reement that Lester Eber entered
2      into with Southern. Just l-et me know when you're
 3     there.
 4             A. Yes.
 5             A. Can you turn to the last Page of Exhibit
 6     27 , specif ically paragraph 22. I t l-1 just read it

 7     into the record. It's short.
 I                  It's entitled:   "Entire Agreement. This
 9     agreement contains the entire agreement of the
10     parties relating to consul-tant's relationship with
11     the company f or the term. fr Do you see that?
t2            A. Yes             .


13            A. Do you understand what was intended by
t4     that paragraph?
15            A. I signed it.
16            A. Okay. What' s your understanding of what
t7     paragraph 22 means?
18            A. There is nothing       there is nothing else
19     that Lester is bound to or I am bound to, other than
20     what's in this document.
2t            A. In other words, fair to say that there is
22     not a side deaL of any kind that Lester and Southern
23     entered into that woul-d be in addition in any way to
24      Exhibit      27?
25                  A.     No.

                                     Veritext Legal Solutions
     212-267-6868                      www.veritext.com            s16-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 81 of 114




                                                             Page   80

 1             A. You were asked a number of questions
2      about whether the consulting agreement, the
 3     compensation arrangement with Lester Eber was similar
 4     or tlpical as other consulting agreements that
 5     Southern entered into.
 6                 Do you recalI that line of questions?
 7                  A.   Yes.
 I             A. I believe , if I can sumrnarize your
 9     testimony was yeah, this is tlpical practice with
10     Southern; is that fair?
11            A. The methodology is tlpical.      The value
t2     could change. Here we had a      you know, what we
13     thought was a high val-ue, high use' high whatever, so
L4     the methodology is the sane.
15             A. If I understood what       you anticipated
L6     my next question. The particuJ-ar comPensation
L7     structure or compensation arrangtement with the
18     consuLtant would depend on what value Southern
19     believed could be derived from utilizing that
20     consul-tant; is that fair?
2L             A. I believe I explained that's exactly the
22     thought process that I PersonalJ-y go through.
23             A. And just to put a bow on it, that's how
24     Southern and Lester uLtimately arrived at the
25     compensation arrangement that was agreed uPon back in

                                Veritext Legal Solutions
     2t2-267-6868                 www.veritext.com               st6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 82 of 114




                                                              Page   81

1      2007   ?

2                   A.   Yes   .


3             A. Did I understand the entirety of your
 4     deposition testimony, at least with respect to the
 5     consulting services that Lester has provided, to be
 6     that Southern has been haPpy with the services that
 7     Lester has provided pursuant to the consuJ-ting
 I     agreement?
 9            A.         We    believe we have gotten our fair
10     bargain.
11             A. To the extent Southern at any time did
L2     not bel-ieve they were getting what they paid for
13     there would have been a mechanj.sm whereby they could
L4     end that reLationship with Lester Eber, correct?
15             A. We, in fact, did change the relationship
16     from the initial agreement that went out and, again,
t7     we narrowed the resPonsibilities and we adjusted the
18     consulting fees.
19             A. Certainly. And you testified to that and
20     to the exten! you thought that you weren't getting
2t     the benefit of the bargain whether under the original
22     terms or the renegotiated terms with Lester, Southern
23     could avaiL themselves of a mechanism to end that
24     relationship, correct?
25             A. I wouLd have ended it.
                                   Veritext Legal Solutions
     2t2-267-6868                    www.veritext.com            st6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 83 of 114




                                                             Page 82

 1                  A.   You were asked a nurnber of questions
 2      about reimbursements that Lester submitted and was
 3      uLtimately paid. Do you recall that?
 4             A. Yes.
 5             a. Was there ever any concern on the part of
 6      Southern that Lester was in any way abusing the
 7      reimbursement proeess?
 I                   Not that I can recall.
                    A.
 9             A. You were asked by Mr. Brook whether you
10     were a!ilare of the ownership structure of the various
11     Eber entities   and whether or not you were aware of an
t2     Allen Eber will or an Al-l-en Eber trust, and I believe
13     your answer was you werenrt aware of either?
L4             A. Correct.
15             A. ProbabJ-y I know the anslrer to this
t6     question, but let me ask it anyway. Did you ever
t7     have any discussions with Lester Eber about this
18     trust?
19             A. Never.
20             A. Any discussion with Lester Eber about
2t     arranging his compensation structure to somehow do an
22     end-around the trust?
23             A. Never.
24             A. Do you know an individual- named Dan
25      Kleeberg?

                                Veritext Le gal Solutions
     2t2-267-6868                 www.veritext.com              s16-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 84 of 114




                                                             Page 83

1                   A.   No.
2              A. I wilL represent to you that Mr. Kleebergt
3      is one of the plaintiffs    in this action and is a
4      former employee of Eber Brothers. Does that refresh
5      your recol-lection of anYthing?
 6             A. You asked if I know him and no, I don't
 7     know him. Did I recognize the name? I have seen the
 I     n€Lme, but I have no idea of the association
 9             A. So I am assuming then
10             A.      or emPJ.oYee or not.
11             A.      you don't recaLl any conversations that
t2     you wouLd have had with Mr. Kl-eeberg?
13             A. Never.
L4             A. Any recol-lection of any conversations you
15     had with the two other plaintiffs,    Audrey Hays or
L6     Lisa Stein?
t7             A. I have no recollection of ever tal-king to
18      them.
19                       MR. RAMSEY: That's al-l- I have. Thank
20              you.
2t                               REDIRECT EXAMINATION

22      BY MR. BROOK:
23                  a    I have one follow-up question.
24                  A    Okay.
25                  a    You mentioned narrowing' the

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com              st6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 85 of 114




                                                             Page   84

1      responsibiLities.    How were Lester Eberts
2      responsibil-ities narrowed?
3              A. They went from the initial agreement,
 4     where I described as being very wide, which was
 5     maybe I didn't explain it weLl- enough.
 6                   Very wide, where they were operational,
 7     location, J-ogistics. In the beginning of the
 I     relationship we had no idea who even t'he key
 9     customers were.
10                  We had a fairlY good idea of the
11     suppliers. We had no idea of the trading practices
L2     up there because they were individual upstate trading
13     practices, different than metro. In addition, in the
t4     wide spectrum there was the     you know, the
15     regulatory, the SLA, you know, the gtovernment
16     representation.
L1                  That's how it was realIy widened. We
18     then narrowed it. When I say we narrowed it, we cut
19     off a lot of those buckets since we trad buiLt some
20     muscJ.e and we understood how to do business up there
2t     and we're now focusing Lester on the narrow thing of
22      government affairs.
23                  I discussed poJ-icy   g1overnmental policy
24      with a1coholic beverage I think is very, very
25      important for our future and the whole idea of the
                              Veritext Legal Solutions
     2t2-267-6868               www.veritext.com                 5t6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 86 of 114




                                                             Page 85

 1      SLA reguLation.  But it's much deeper now/ you know.
 2     So we went from wide, with a lot of topics, going
 3     from deep to now narrow, but really, really pretty
 4     deep in those things and thrusting him into
 5     everything that comes our way and holding him
 6     accountable for letting us know what's happening in
 7     the terms of the bil-l- that might be coming or some
 I     legislator who might have some temperance movement
 9     that woul-dn't be grood for our business.
10              A. Has the amount of time that Lester has
11     spent consulting decreased as a result of the
L2     narrowing' of his responsibilities?
13              A. I woul-d say probabJ-y it's gotten more
t4     because it went a J-ot deeper on more complex things.
15     I think the certainty of what I think the work is
L6     might vary, but I think the topics that come through,
L7     when you have a l-aw coming out that can affect your
18     industry or affect your business or your operation,
19     you know, that' s deep.
20                  You're going to go very, very deep. It
2L     coul-d be weeks of J-obbyingl or discussing or
22     politicking or whatever else. I think it's probably
23     equivalent but, you know.
24              A. But the amount of money he's being paid
25      has been decreased?

                              Veritext Legal Solutions
     2t2-267-6868               www.veritext.com                 5t6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 87 of 114




                                                                     Page 85

1                   A.   Exactly.       ExactIY.        I{ttY?

2                   A.   Yeah,   whY?

3                  Why? Because it gets back to the
                    A.
4      rnuscle you know, the muscle that we built.    Like,
 5     for instance, in metro New York we brought in this
 6     young kid. Adam Hasson is it? Or something like
 7     that.        Is it Adam Hasson?
 I                       Because we were getting so many            SLA

 9     violations.  So Lester, a few years ago we had him
10     kind of oversee Adam to bring him along, 4r attorney
11     himself that we brought in-house to deal with the sLA
L2     issues
13                       So we kind of like                we took that and         we

t4     were transferring         knowledge from Lester to          now

15      somebody who is dealing with it.    WiLl his
16     responsibil-ities grow into upstate New York one day?
L7     I think we started a little bit, you know, but thatrs
18     how I describe it.
t9             A. I apologize, as I mentioned on the
20     record, I'rl a litt1e off today. Who threw out the
2L     first nurnber when you were initial-J-y negotiating
22     Lester's consulting fee in 2OO7?
23                       MR. RAMSEY: Form.
24                       THE   WITNESS: I think I don't rea1J-Y
25             remember who threw out the first number. I

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                    s   1   6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 88 of 114




                                                             Page   87

 1              don' t realJ-y remember.
 2     BY MR. BROOK:
 3                  A.   Do you remember what Lesterts largest
 4     demand was?
 5                  A.   No. No.
 6                  A.   Do you remember what Southernrs smallest
 7      offer    was?
 I             A. No. But, you know, again, I thought we
 9      did pretty weJ-l in that first round.
10             A. Were those negotiations carried out at
11      the sarne time as the negotiations for the other price
L2      terms for the purchase agreements that were entered
13      into?
L4             A. I woul-d J.ike to say it and I think, ds I
15      said, I think we al-ways envisioned it being a
16      consuJ.ting agreement. The thrust of everything that
t7      we were doing in those early deal days I will say was
18      business survival and figuring out workouts so his
19      business did not implode and we would be picking up
20      pieces. We always kind of knew there would be a
2L      consulting. That was not the focus of us.
22              A. Just trying to get the timing. Those
23      were discussed at the same time, it wasn't like you
24      had a separate meeti.ng to discuss the consulting
25      agreement; is that right?
                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com               5t6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 89 of 114




                                                             Page        88

1                    MR. RAMSEY: Form.
2                    THE    WITNESS: If I recollect,       the
3             consuJ-ting agreement was finalized when we knew
4             we had a deal- and we had the structure of the
5             deal that    you know, I canrt tell- you   I
 6            don't remember if it came uP in the deal
 1            discussions, but what I can tell you is it was
 I            always our intention to enter, hopefully entice
 9            him to aLso staY there.
10     BY MR. BROOK:
11            A. Did you consider the negotiation of the
L2     consulting agreement to be something t'hat was
13     separate from the rest of the deal- that you were
t4     negotiating or was i-t part of the overaLl deal- you
15     were J-ooking for?
16                  MR. RiAMSEY : Form          .



L7                  THE WITNESS: By design we had to get the

18          deal done to make the business survive,
19          otherwise there would be no consulting agreement
20          and I think Lester realized that.
2L                  fhere would be nothing to consul-t with
22          unless there was some sort of deal done. It
23          wasnrt the primary focus. IU surely wasn't the
24          primary focus on what we were doing. Vile were
25             building a   comPanY.

                                Veritext Legal Solutions
     2t2-267-6868                 www.veritext.com               s   1   6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 90 of 114




                                                                         Page 89

 1                     MR. BROOK: Thank you.                   Nothing further.
2                      MR. ACKERT'IAN        :        Anything else or is the
 3             deposition       concluded?
 4                     MR.      RAMSEY   :       No    questions here.
 5                     MR. ACKERT"IAN        :        Thank you.
 6                     (Thereupon the taking of the deposition
 7     was concl-uded.      )

 I
 9                                               LEE    HAGER

10

11      Subscribed and sworn to before                    me

t2      this         day of                                     20L9
13

L4

15                  NOTARY PUBLIC
L6

L7

18
19

20

2L
22
23
24
25

                                   Veritext Legal Solutions
     2t2-267-6868                    www.veritext.com                       5r6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 91 of 114




                                                                       Page   90

 1                                  CERTIFICATE OF         OATH

2

3      STATE OF FLORIDA:
 4                            SS:

 5     COI'NTY      OF    DADE:

 6

 7

 I               It the undersigrned authority, certify that
 9     LEE HAGER personally appeared before me and was duly
10     sworn.
11                       WITNESS my   hand and officiaL           seal this 20th
t2     day of May 20L9.
13
L4

15
16


L7                                Notary PubLic, State of Florida at
18                                Large; my comrnission expires
19                                February 26, 2023. Bonded through
20                                Troy Fain Insurance, Inc.
2t
22
23
24
25

                                    Veritext Legal Solutions
     2t2-267-6868                     www.veritext.com                    sr6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 92 of 114




                                                              Page       91

1            CERTIFICATE OF REGISTERED PROFESSIONAL REPORTER
2
3                   T, EDWARD VARKONYI, and Registered
       Professional Reporter and a Notary Pub1ic for the
4      State of Florida at Large, do hereby certify that I
       reported the deposition of LEE HAGER; that the
5      foregoing pages, numbered from 1 to 89, inclusive,
       constitute a true and correct transcription of my
 6     shorthand report of the deposition by said witness on
       this date.
 7                  I further certify that I am not an
       attorney or counsel- of any of the parties, nor a
 I     rel-ative or employee of any attorney or counsel
       connected with the action, nor financial-J-y interested
 9     in the action.
                  WITNESS my hand and officiaL seal in the
10     City of Miami, County of Dade, State of Fl-orida, this
       20th day of May 2019.
11
t2
13
L4
15
16

L7
18
                           #*l                      {#,1"*,
                           Notary Public, State of Florida at
                           Large; my commission expires
19                         February 26, 2023. Bonded through
20                         Troy Fain Insurance, Inc.
2L
22
23
24
25

                              Veritext Legal Solutions
     2t2-267-6868               www.veritext.com                 s   1   6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 93 of 114




                                                              Page        92

 1                          ERRATA               SHEET
2          PAGE      LINE                         CORRECTTON AND REASON

 3

 4

 5

 6

 7

 I
 9

10

11

L2

13

t4
15

16
t1
18

19
20
2L
22
23
24

25         (DATE )                 LEE    HAGER

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com                 s   1   6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 94 of 114




                                                                 Page    93

1                               ERRATA             SHEET
2         PAGE          IJINE                        CORRECTION AND REASON

3

 4

 5

 6

 7

 8

 9

10

11

L2

13

t4
15

16
t7
18
19
20
2t
22
23
24
25         (DATE    )                 LEE    HAGER


                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                 5   16-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 95 of 114




  [& - acquired]                                                                                       Page    1



                 &                  lst   61:5                                4        95   3:12 63:6,8,12
   &     I:18 2:3,6,9                             2             4 3:3 lI:6
                                                                                       951   1:3

       66:24 75:71                  2    10:24ll:6 27:24        40 5l:20               96   3:13l5:9,11
                                     29:2                       43 3:1 1 58:6          98   l:12
                 0
                                    2005 15:2417:25             49 65:18               99   55:3
   000124 3:10                                                                         9:35 I:14
   00035524 3:11                    2007 10:2219:23                           5
                                                                                                   L
   04 12:24,25           25:25
                                        19:23 40:3 50:7
                                        63:17 64:9l5:16
                                                                5    30:1
                                                                                       a.m. l:14,14
       33: 10                                                   50 2:l  49:18,19,21
   05 15:15,15 18:4                     8l:186:22               500,000 33:5,11        abilities l6:9
    18:22,24 20:6
                                    200712008 40:7               34:2,7
                                                                                       ability  11:15 25:12

   06 20:6                          2008 40:4                   51 65:18                 44:11 48:3 73:6
   07 18:2519:5,5                   2012 49:12,17               58 3:1 I                16:15

    25:25 49:12,20
                                     50:10 61:5,11,11                                  able 28:13 35:14
                                                                              6
                                     l3:10,t4 74:71                                     35:16 70:Il
                  1
                                    2017 51:8                   6    32:23 41:5        absolutely 30:5
   |    8:24    11    :5 61:1   1   2018 57:19 59:23            600,000 34:8 74:20       3I:25 36:8 38:21
       91:5                          60:2                       63 3:12                  43:2,2 69:Il
   1,000        56:9                2019 1:13 89:12             644 3:12               abusing 82:6
   1.5 66:18                         90:12 91:10                652 3:12 63:13         accepted 24:18
   10  29:2                         2023 90:19 91:19            688 3:13               access Il:25
   10,000 56:4 61:12                20th 90:11 91:10            691 3:13 75:15         accomplish 70:15
    62:15                           22 79:6,17                                7        accomplished
   l0l2lll7  59:3                   22,000 69:4                 75 3:13                 70:19
   100 2:3 61:22                    2454 90:16 9l:16            777    2:16            accountable      54:5
   100,000 56:24                    25 49:21                    78    3:3               85:6
   10007 2:4                        26 90:19 9l:19              7th    I:12            accounting 1 1:9
   1031 2:12                        27 49:2478:25                             8
                                                                                         II:12,22,24l2:2
   1100 l:12                            l9:6,24                                         58:15,18
   118,371.21. 59:24                29    60:20                 8 3:9                  accounts 54:8
   11:55 l:14                                     3
                                                                83 3:3                 ackerman 2:15
   12 49:12,20                                                  89 91:5                 11:1419:2,7 25:9
   l2ll7l20l7 59:14                 3 lI:6 67:5                 8th 2:3                 39:8 4l:12,21
   130  27:20,23
                                    30 75:16                                  9         50:2 7l:19 78:4
   138  3:10
                                    300,000 5t:4 62:16
                                        63:2                    91:13                   89:2,5
   14202 2:7                                                    92 3:9 8:1 1,13        acquire 22:20
   14614 2:20                       3Oth    63:16
                                    31    61:11                 93 3:10 19:3,6,1   1    64:18 66:24
   15 64:18 65:3,11                                              19:15 27:15 46:25     acquired 20:20,24
    65:18 67:4,14
                                    320 2:l
                                    33401      2:ll             94 3:ll 57:25 58:2      2I:4 23:8,10
   16 l:3 2:20                                                      6l:21               28:10,12 37:24
   19 3:10                                                      94920 2:13              45:6 64:14


                                                  Veritext Le gal S olutions
   2t2-267-6868                                     www.veritext.com                            516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 96 of 114




  [acquiring - assuming]                                                                       Page 2

  acquiring      13:9      affect 85:17,18            alignment I4:23        apologize 86:19
    18:16 24:1130:3        affiliated 12:10           alive 39:20,21,22      appearances 2:l
   acquisition  13:12      affiliates 4:24            allen 82:12,12         appeared 909
     13:14,19 14:10,14      30:12    3l1              allocated 29:20        appears 6l:22
     l5:6,9,12I8:I         afloat  66:3               allowed 7:19             63:15 64:l
    20:5,9 22:11 48:9      agent   53:13              amendment 29:9         apply 78:20
    61:4                   ago 5:6 8:9 86:9            29:10,10              approval 54:7,I1
   acquisitions 18:5       agree 65:22 69:14          amendments              54:16 56:19
     l8:1 64:7211:4        agreed 28:13 32:2           19:24                 approved      54:2
    72:22,24                33:16 49:17 80:25         america 4:17 6l:8       55:1 8
   act 37:7                agreement 26:1,5             63: 18               approximately 5:6
   action l:313:10          26:20 27:5 30:23          amount 25:20            8:9 34:16
    73:16,20,25 74:12       32:24 33:13 37:10           28:14,25 29:5,6,7    archrival l4:4
    83:3 91:8,9             43: 18 44:12 47:l           29:12,79,23 30:1     area 13:16,22 3l:8
   actions 38:6             41:ll 48:9 49:11            33:7,15,19 49:16      42:3 68:1,671:21
   adam      86:6,'7,10      49:20,20 50:6,9,I4         5l 4 55:23 56:22      11:25
   added 37:6                5l:20 53:22,23             51:19 60:6 6l:22     areas 76:8
   addition 1 1:8            55:11 6l:6,16              6l:25 62:21,22       arguments 42:17
    62:16 64:179:23         62:9,11 63:21               85:10,24             arm's     26:15
    84:1 3                  64:2,17 67:3              amounts       31:1     arrangement 25:5
   addressed 30:9            69:14,18 74:15             62:18                 80:3,17,25
     60:22 75:16            16:22l7:5 79:1,8          analyzes 57:16         arranging    82:21
   adjusted   81:17         79:9,9 80:2 81:8          annual 33:4            arrived   80:24
   administration           81 : 16 84:3 87 :16       answer 6:5,23 7:3      ascertained 62:24
    24:22                    87:25 88:3,12,19          7:12,76,21 ll:4,5     asked 7:20 6l:21
   administrative          agreements 45:2             l1:14 22:14 25:7        80:1 82:1,9 83:6
    24:23 6l:9               49:7 69:24 80:4            33:8,2137:19         asking 5:12 6:ll
   advance 25:23             87:12                      38:l 43:22 44:16       7:7
    66:16,16l8:3           ahead 7:21 l2:5              47:16,77 ,79 609     assessed 33:1 1
   advanced 65:1           air    60:7                  62:6 69:20 70:5,6      44:Il
    66:7,I2,18             airport       55:5           lI:1 14:3 77:1,6,7   asset 13:14 65:2
   advances 66:l,I         akerman 2:I6                 82:13,15             assets 24:1127:25
   advantage 25:II         al    I:4,7                answered 47:23          29:3 30:4    64:Il
    53:18 71:9             alan 2:23                   60:4,24 74:22          73:12,22
   advice 5:9 4l:l         albany 42:19               answering 5:13         associates 2:3
     45:13                   43:12 55:8 71:3          answers 6:20 8:3       association 83:8
   advisory 23:I6          alcoholic 42:18             19:8                  assume 7:4 37:17
   advocacy 57:4             84:24                    anticipated 21:25       56:512:20,24
   affairs 36:20 31:8      alexbay 2:8                 42:15 78: 1 80:15     assumed 34:5
    42:10,21 55:l          align    l4:25             anyway 82:I6           assuming 59:6
     84:22                                                                    75:23 83:9

                                         Veritext Legal Solutions
   2t2-267-6868                            www.veritext.com                            5t6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 97 of 114




  Iassumption - business]                                                                      Page 3

   assumption 44:20               bargain 3l:4             bell 27:Il            broad 25:II,16
     59:10 72:21                   81:10,21                bellwether l6:23        31:10 40:12 4I:14
   attached 3:20 8:14             bargained 37:4           belonged 13:23        broader 34:6
     19:12 58:3 63:9              bargaining 37:6          belonging 13:12       brokerage    35:1
     75:12                        base l5:2                benefit 24:24         brook   2:2,3 3:20
   attack 37:2                    based 8:25 13:20           81:21                4:7 8:15 l1:23
   attention 78:24                 13:23 47:11 56:1        best 5:23 l7:2,15      I9:3,6,13 20:23
   attorney 7:16 1l:8             basically l6:t4            20:10 22:12 34:9     25:19 21:10 32:1
     86:10 9l:7 ,8                 41:lI7l:9               better I6:4 50:13      38:15 39:10,23
   attorneys 27:3,8               basis 9:6,12    34:14    beverage 42:19         44:10 45:ll 46:5
     69:2170:15 76:14              34:14 44:174:6            84:24                46:14,20,23 48:7
     77:11,23 78:6                bates 21:19 58:5         big   I8:2 32:16       48:23 50:3 52:13
   audit 54:13 5619                63:13 75:14               73:2                 56:3 57.23 58:4
     60:1 8                       beach 2:17 27:Il         biggest   68:7         60:10 63:10 64:8
   audrey 83:15                    27:13 75:15,20          bill 57:5 85:l         69:1210:8,17
   authority 36:22                 17:4                    bit 20:1 4l:9 86:17    ll:13 74:875:3,8
    90:8                          bearing 58:5             black l2:20            7 5:13 77:2,24

   authorized 39:15                75:14                   trlood 24:7            78:7,11,20 82:9
   avail  8I:23                   bears 63:13              bonded 90:19           83:22 87:2 88:10
   average 5l:24                  becker 9:16 60:22          9I:19                 89:1
    55:10                          6l:7,1,6                bottle 38:10          bros   2:9,9
   aware 4:12 38:18               began 43:ll              bottom 24:121:19      brothers 2:9 14:25
     44:11 51 : 19 61:16          beginning 40:3,7           58:16                 15:9 16:5,1120:6
     63:20 66:23 67:14              40:21 84:7             bought  28:16,18        20:19 2l:4 28:10
     '72:10,14,17 73:21           beginnings     15:15      28:19,21,23 36:3       3I 6 37:16,18,24
     74:Il,I5 82:10,11            behalf   2:4,8,13,17     bound 44:3 50:11        38:19 43:4,19
     82:13                         2:2126:2014:12            50:25l9:19,19         64:12 66:24 69:8
   awful 2l:75                    believe 8:22 9:8         bow 80:23               69 16 72:1,8,1I,17
                    b               12:24,2413:6           box 2:12                l3:6,12,23 74:16
                                    14:1615:1 16:22        branches 6I:9           15:22 83:4
   b    2:19 3:7 33:4
                                    16:23 l7:2129:1        brand 38:3            brought 86:5,11
     4l:5
                                    29:8 30:6,21,23        brands 23:2           buckets    54:22
   back ll:22,25                                           breaching 46:10
                                    34 1,7,9 35:II,22                             55:3 84:19
       I2:3   ,7   ,19 1 8: 1 1
                                    4I:4 42:14 47:22       break l:19,2275:3     buffalo 2:7 4I:5,9
       20:l24:2121:6,8
                                    49:11,18,19 5I:14      breakfast     6:21    build l41    50:22
       30:16 32:21 49:18
                                    53:19 60:16,24         brian 2:2 46:18       building   l7:19,20
       55:5 64:9 68:22
       80:25 86:3
                                    6l:17,22 62:\,5,7      brief 46:2115 6        35:5,17 38:3
                                    65:3 80:8,21 81:9        18:12                88:25
   bad        68:2
                                   8l:12 82:12             briefly l6:3          built 84:19 86:4
   ballpark     52:4
                                                           bring l6:16,21        business l3:9 l4:7
                                  believed 27:23
       55:22 74:20
                                    48:20 80:19              86:10                 14:19 l5:1,3 ll:4

                                              Veritext Legal Solutions
   212-267-6868                                 www.verttext.com                          s16-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 98 of 114




  [business - consultantf s]                                                                    Page 4

     17:2018:6,7           centric      33:23          close 41 : 10          competed 1l:21
     20:19 2l:10 22:19         3410                    closely 9:6,17         competing 3I:4
     25:2,13 3l:I,2,3      certain    16:6 I7:4          52:23                 32:21
     32:1434:9 35:1,2          50:23 58:16 62:7        closing 29:18          competition I4:4
     36:3,9,12 389,9           62:20,21l3:1,22           16:13                 32:76,16,17 5l:16
     38:14 42:11,23        certainly 81 :19            coding 58:15,18        competitor's
     43:16 44:24,24        certainty 85:15             colin 2:618:I1          68: 10
     46:1 47:25 51 : 18    certificate 90:1            come 7l:10 85: 16      compilation 60:21
     66:14 6l:18,23            91:1                    comes 38:16 40:16      complex 85:14
     68:1 1 69:7 70:24     certify      90:8 9l:4,1      85:5                 concern 82:5
     71:9,7I,I4,I8,20      chain       54:5 55:19      coming    17:7 30:25   concerned 46:9
     72:4 84:20 85:9       challenge 25:l               32:21 57:5 73:19       55:8
     85:18 87:18,19        chance 76:2                   85:1,17              concluded 89:3,7
     88:1 8                chances 23:24               command 55:19          condescending
   butt 24:4 57:9          change 80:12                commercial 22:9          l6:19
   buy 26:17 44:17             81:15                    22:16 36:6 51:18      condition l:25
     44:19                 changed 29:6,8,12           commercially           confirm 6l:6
   buyer 16:14                 30:19 40:3 42:10          67:12                conflict 45:22,22
   buying 34:3             chaplin       9:18,25       commission 90:18         46:6
              c                l0:3,4,9,9,10             91:18                confused 18:14
                               20:12,13,74             common 61:21           confusion 18:13
   california 2:13                                                            conjunction 6l:17
                           chaplins 10:8               communicated
   calihan 2:19,19                                                            connected 91:8
                           charge 24:27                  78:2
    11:12 32:4
                            3l:15                      communication          connecticut 2:10
   call 186 36:12,21       charged 42:ll                 12:16 77:20           44:14,22 64:19
    38:5 41:20 52:l
                           charges 57:12               communications          65:4,6,23 66:25
    54:21 51:8 65:25
                           charming 23:71                41:14 7l:23           67:4,8,17,19,24
     l0:23
                           check 58:11                 companies 12:10        connection 73:lI
   called 4:3 36:21                                                           conscious 5:18
                           cheese l6:20                  15:20 23:10 30:3
     66:9
                           church        2:3            32:13,21 43:6         consequence
   calls 41:I3
   capabilities 48:4
                           city       36:25 91:10       74:23 75:22             42:18

   captures 5 8: 10
                           civil      l:313:10         company 13:7           consider 88:1 1
                           clarification 7:6,7           l4:5 20:24 24:21     considered 76:23
   care 4l:2510:20
   carried  87:10
                           clarify 6:Il,16              3l:l 38:23 43:4       constitute 91 :5
                               I9:7 3l:21 46:15          43:20 45:5 46:10     consult 88:21
   case 4:13 10:79,21
     3l:24 58:7 l4:4,7
                           clarity 10:7                 66:6,8,11 73:18       consultant 2l:9
   cash 29:18
                           clear 13:11 49:22            77:1219:ll 88:25       38:17 40:3 55:16

   category 59:12
                           clearly 13:19 66:5          compensation            55:16 71:16,22

   cause l:25
                           client 7:76                   33:5,15 75: 1 80:3    80:18,20
                           clients 45:25                 80:16,11,25 82:21    consultant's 79:10
   ceased 18:10    70:1
     l0:2
                                          Veritext Legal Solutions
   2t2-267-6868                             www.veritext.com                            5   16-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 99 of 114




  Iconsultants - decreased]                                                                        Page 5

   consultants 26:6,7         69:8                    cost 56:9                                d
    26:8 357 44:3,6       continuity I5:2             costly 23:6              d    2:6   3:l 47:l
     45:24                 23:22 25:2 35:6            counsel 2:23 9:2         dade 90:5 91:10
   consulting 22:2        contract 25:73                27:9 38:25 47:15       dan 82:24
    23:15 24:12 25:4        43:25 45:4 48:24            l6:6,15 9l:7,8         daniel 1:4
    25:20 26:1,19             709,10                  counter 32:15            date       35:4 58:20,23
    27:5 30:23 32:24      contracted       68:14      counting 22:19               9l:6 92:25 93:25
    34:2,13,17 35:23          70:12                   country 22:12            dated       19:22 67:5
    3l:7 ,10 43: 18       contracts 45:2              county 90:5 91:10         7   5:16
    44:4,12 45:2,4,16     contrary 23:21              couple 25:24             dates 12:19 40:5
    45:23 41:I 48:9           53:1 5                   27:14 78:19
                                                                               dating 4B:2
    48:10 49:7 50:6,9     control 47:24 48:6          court 1:1 5:19           david 2:15 68:11
    5l:7,19,25 52:15          48:14,22 50:16,25        6:10,16 13:lI
                                                                                68:19,20,21,24,25
    53:23 54:18 57:19     conversation 5:t7           covenant 3:I2             69:6
    59:22 62:16 63:7        6:19 12:22                  30:24 3l:11 32:3       day 9:6,6,12,12
    63:21 64:1 69:13      conversations                 32:9 49:3 50:17         40:8,8 52:17,17,20
    1l:19 74:14 76:22       83:11,14                    5l:J,ll     63:16,21
                                                                                52:20 63:16 69:25
    ll:4 79:l 80:2,4      conveyed 20:18                63:25
                                                                                86:16 89:12 90:12
    81 :5,7,18 85: 1 1    conveying 54:24             covenants 29:20           91:10
    86:22 87:16,21,24     copies 50:160:12              30:3,14,18,22
                                                                               days 39:7 40:12,16
    88:3,12,I9            copy     8:14,16            covered 36:18             52:23 87:11
   consultive 22:l            19:12 58:3 63:9           40:12
                                                                               de 28:25
     49:15                    15:12                   covering 76:7            deal  18:130:19
   consummated            core 22:I5                  created 32:14             32:12 33:23 34:l
     13: 1 18: 18 61 :2   corp 72:8,12,I8             credited 66:11            65:810:24 79:22
   contact l4:2               l3:73,23                creed 44:23 65: 13        86:1 1 87 17 88:4
   contacting 13:8        corporate 4:15 8:5          critical 26:3             88:5,6,13,1 4,18,22
   contained 63:21        corporation 2:9             cross 3:2 78:14          dealing 36:25
   contains 19:9           3I:6 44:4l2:2              culture 40:24             39:13,18 40:17
   contemplated 21:2      correct 4:ll 43:4           current 30:12             42:25 86:15
     76:7                     44:15 48:25 49:4          52:24
                                                                               deals 24:16 34:20
   content 41:14              5l:8,21 53:5,25         customary 56:.20         dealt 74:lI
     77:20                    62:16 63:22 64:14       customer 2l:20           dear 61:5
   context 40:23 42:l      64:15,16 67:5                38:10,1   1
                                                                               december 61:1          1
   continue 2l:3           7l:19 72:18 81:14          customers 6l:73          decided 50:12
     31:13 44:13,27         8l:24 82:14 91:5           84:9
                                                                                   65:20
     48:2170:ll           correction 92:2             cut 49:14,18 84:18       decision 32:ll
   continued l5:11         93:2                       cv   1:3
                                                                                   4I:12
     45 611:ll l2:2       correctly 12:19                                      decisions 43:16
   continuing l5:2I        37:9 4l:9 54:14                                     decreased 85:1 I
     20:19 45:17 5I:2      64:24 74:13                                             85:25

                                         Veritext Legal Solutions
   2t2-267-6868                            www.veritext.com                                s   16-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 100 of 114




  [deep - eber]                                                                                   Page 6

   deep 42:9 48:17       differences 5:16         district       1   :1,1   eb 3:ll,I2,I3
    85:3,4,19,20         different l:17           divulge 47:14             eb35524 58:6
   deeper 40:14 85:1       2l:1"/,19,21 26:72       11:20                   eb644 63:13
     85: 14                40:13 4l:24 84:13      document 8:I2             eb688 75:14
   defendant 2:21        diligence 65:5             10:20 19:2,10           eber l:7 2:8,8,9,9
   defendants 1:8 2:8      67:10                    50:4 58:1,5 59:l         2:9,I0,10,I3,14
     2:13 58:6           diminished      44:7       60:19 6l:16 63:7         4:13 9:6,12,22
   defense     54:15     dine  56:13                63:1 i 75:10,18          10:22,25 11:11,16
   deficit    41:18      dinners 60:8               79:20                    t2:8,9,9,I7 l3:7,8
   define     73:3,4     direct 3:2 4:6           documentation              I4:1,5,8,8,25,25
   definition     12:7   directly 45:16             50:1     1               l5:9,19,23 16:5,11
     73:20               disclose 39:14           documents 9:8              I7:9 20:5,9,18,19
   delaware   18:5,16    disclosed 38:22            10:14 59:24 6l:2         2I:I,2,4 24:ll,I2
    31:9 34:4 35:2         6l:19 62:22             6l:3 76:18,23              25:14 26:10,20
    46:2 64:13           disclosure 634           doing 6:7 I7:4              28:9 29 18 30:8
   demand 87:4           discriminate 39:4         22:23 26:10 31:14          30:10,11,13 31:6
   department 1 1:10     discuss 87:24             37:15 38:23 48:14          32:3,9,13,24 33:16
     1l:13 12:2          discussed 5:l Il:9        54:23 56:21 6l:20          35:6,21 3l:7 ,15,I8
   depend 80:18            17:25 51:ll7l:15        67:10 1l:23 87:11          37:24 38:4,17,19
   depending 51:3          77:10,14 78:6           88:24                      38:23 39:lI,l4
     60:11                 84:23 87:23            doors 57:8                  40:22 42:25 43:4
   deposed 4:12 5:7,5    discussing l5:5          drive 2:16 43:15            43:6,13,19,19
   deposition l:18,25      85:21                  due 65:4 67:10              45:16 41:18 48:24
     5:12,17 8:17,20     discussion     15:13     duly 4:4 90:9               49:8 507,20
     l7:10,14 8l:4         20:8,11,17 82:20       dumber 56:12                5I:21,24 52:15
     89:3,6 9t:4,6       discussions     72:6     duties 46:7 41:4            53:3,24 55:11
   derived   80:19         l4   13 15:4,23            52:1516:8               56:23 57:20 58:6
   describe 40:10          l7:9,11,2I,24 l8:4     duty       45:22 46:10      58:24 59:2 60:l
     4l:3 43:25 48:16      20:3,5 2I:127:1,4          52:l                    60:13 6I:7 63:I
    53:10 66:2 86:18       41:18 64:11 69:6                      e            63:17,25 64:12,18
   described 40:22         82:17 88:7                                         65:23,24 66:2,23
                                                  e    3:1,7 l0:15,18,19
                                                                              6l:4,18,24 68:ll
    47:510:19 84:4       disrespectful     10:5
                                                      59:I4,14 92:I,l,I
   describes 32:23       distribution    23:3
                                                   93:l,I,l                   68:19,20 69:6,8,15
   description 59:13       68 6,9,13                                          70:1 1   7l:4l2:1,8
                                                  earlier 60:24
   design 88:17          distributions                6l:2217:12
                                                                              l2:ll,l7 73:6,12
   detail 40:1 1 60:6      14:24
                                                  early     17:18 20:15
                                                                              73:11,22,23 74:16
    deter     l5:21      distributor     22:20
                                                      20:17 2l:12 40:12
                                                                              7   5:22ll:15,18
    determined 25:2I       23:8                                               78:2,18 79:1 80:3
                                                      40:16 52:23 66:19
     33:7 62:18          distributors     38:20                               8i:14 82:lI,l2,l2
                                                      87:17
    difference 67:7      distributorship          east 4l:9                   82:17,20 83:4
                           44:14 45:7,18

                                     Veritext Legal Solutions
    212-267-6868                       www.veritext.com                                5   1   6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 101 of 114




  [eber's - filed]                                                                                   Page 7

   eber's 39:9 40:2,8         entities 32:3 66:2        examples l5:24               60:1
     60:21 68:2314:I5          699 78:18 82:1 1            16:2                  experience 25:22
     84:1                     entitled 6:20 53:24       exceeded 56:23               37:23 42:25 43:3
   ebwlc   30:13,18            79:8                     excellent 33:20          experienced          43:8
     3l:6,18 32:3             entity    4:22,24         excess 56 17             expires         90:18
   ed 35:5,10                   l2:Il,l2 3l:8           exchange 67:5                91:18
   edward 1:22 9l:3             65:24 69:16 70:l        excitement ll:5          explain 7:2 84:5
   effect 42:16               environment               excluding 59:21          explained 80:21
   effected 69:11              38:13 42:11              excuse 19:4,5            extent 81 :1 1,20
   effective   61:1    1      envisioned 33:22             20:2228:3 33:3                        f
   ego   53:10                 48:i5 87:15                 68:20,22
                                                                                 f   2:84:lt
   eight 18:21                equitable 26:16           executed 63:25           facility 40:18
   either 6:10 20:6           equivalent 85:23          executive 2:23           fact 39:15 81:15
     23:25 82:13              especially 21:6            23:23 24:4,19
                                                                                 fain  90:20 9l:20
   eliminate 47:4              12:25                     45:5 6l:9 70:4
                                                                                 fair 4:2126:14
   eliot 38:18                esq 2:2,6,12,15,19        exhibit 3:9,10,11          3l:5 37:22 45:12
   elliot   2:21               2:23                      3:12,13 8:1 1,13
                                                                                   74:9 78:2279:21
   employee 1 1: 19           essentially 37:14          l9;1,6,11,15 27:15
                                                                                   80:10,20 81:9
    2l:7 69:2 83:4,10         established 51:14          46:25 49:24 57:24
                                                                                 fairly 2l:13 84:10
     91:8                       5l:17                     58'2 60:20 6l:2I
                                                                                 fall   55:2
   employees l6:4             estate 2:21                63:5,8,12 7 5:8,71
                                                                                 families 16:22
     23:4,18,20 69:4          et   l:4,7                 78:25 79:5,24
                                                                                 family 23:12
     73:19                    european 24:7             exhibits 3:19            far 6:8lI:22
   ended 49:ll         51:1   evaluated 38:16           exist 18:10 70:2           14:13 38:4 72:25
    66:13,16 8l:25            event     15:22   ll:8     72:2
                                                                                 father 69:6
   enter 30:2,13              events l5:22              existing 20:25           february 19:23
    32:24 43:24 44:8          eventually 35:3            23:9
                                                                                   90:19 9l:19
    49:l 69:11 l6:9             48:11 67:14             expand l3:415:l          fee    25:2048:10
    76:16,18 88:8             evident 43:7                15:18,2125:12
                                                                                     55:16,16 6I:12
   entered 12:20,23           evolve 48:21              expanding 37:12              62:1,15,16,23 63:I
    20:16 3I 18,22,23         evolved 29:9 33:25        expansion 22:Il
                                                                                   86:22
    43:18 44:Il 49:12          33:25 34:3 53:21         expected 25:23           feed 16:22
    50:7 63:1619:l            ex 35:8                      34:4
                                                                                 feel 28:11 42:7
    79:23 80:5 87:12          exactly I 1:18            expecting 37:13          fees 6I:19 81:18
   entering    33: 13          29:14 80:21 86:1         expense 22:7             felt  14:20
   entertainment               86:1                        54:10 58:14 59:8
                                                                                 field 23:5
    54:22 55:4,7              examination 4:6              59:13,18
                                                                                 figure 24:6
   entice 88:8                 78 14 83:27               expenses 53:25
                                                                                 figured 36:6
   entire 52:20l9:8,9         example 6:20                 54:2,3,IJ 55:1 1,15
                                                                                 figuring 87:18
   entirety    81 :3            II:20 4l:14                55:18,23 56:23
                                                                                 filed      l:25
                                                           58:13,16 59:23

                                           Veritext Le gal Solutions
   2t2-267-6868                              www.veritext.com                                5   16-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 102 of 114




  [final - group]                                                                       Page 8

   final    34:7           fore 2l:22               fumble 6:2           goes 6:14l2:3
   finalized       30:20   foreclosed 13:22         functions 57:10       20:25 56:6
     88:3                  foreclosure l4:I7        further 78:l 89:l    going 5:10,I2,13
   financially      91:8   foregoing 91:5             91:7                6:1,27:48:10,11
   find l6:19              foreign 22:12            future    l6:14,23    72:8,11 15:20,20
   fining 36:15            forget 42:5,6,6            17:5 22:8 84:25     76:1,16,24 2I:22
   finish 6:4              form  11:13 20:21                 ('
                                                                  b
                                                                          22:13 25:13 26:12
   finite 40:16             25:6 26:22 32:4,5
                                                    game 23:17            34:1138:1,9,25
   firm 26:25               37:25 39:16 43:21
                                                    gamut 74:25           41:1144:13,20
   first 4:4 5:19 10:6      45:8,19 46:12
                                                    gap   36:17
                                                                          46:16 49:27,23
     l07  12:1613:6         48:12 52:10 55:25
                                                    general 2:23 13:16    54:15 51:24 59:20
     15:1124:1228:4         57:21 60:3 64:6
                                                     14:15 I5:5 l1:25
                                                                          60:19 64:9 68:21
     29:11 32:1133:22       69:10,19 70:13,22                             70:15 75:4 76:8
                                                     52:17 66:lI
     49:20 53:8 54:15       l4:1,2176:25            generally 4:23        77:19 78:1,8 85:2
     59:2 61:4 62:3          86:23 88:1,16                                85:20
                                                      5:ll9:7 l2:8
     68:11 76:11 86:21     formal II:24l2:l         gentleman 9:13       good 4:8,9 2l:13
     86:25 87:9              l4:16                   35:5 52:18
                                                                          2l:12 34:24 35:8
   firsthand   40:17       formalized I2:3          gesture 24:2,6        35:25 4l:13 42:7
   five 1I:25 48:25        formally 54:5            gestures 6:15         42:8 43:i5 46:18
     493,6,11 51:25        format 32:21             getting 6:4 23:13     78:16 84:10 85:9
     60:16 78:9            former 45:5 83:4          81:12,20 86:8
                                                                         goodrich 9:14
   flag 17:6 23:l          forms 58:20              give Ll:5 l2:7        52:19 56:'7,7
   flagler 2:16            forth 55:6 76:79           15:2416:1 4I:l
                                                                         goodrich's 52:25
   floor 2:3               fortunate     36:3
                                                     47:12 65:2275:24
                                                                         gotten 42:9 8l:9
   florida l:13,24         forward      49:21
                                                    given  5:9 22:17
                                                                          85:13
     2:17 4l:22 90:3         65:10,I2                                    governed 54:13
                                                      45:14 53:3 7I:6
     90:17 9l:4,10,17      found     34:21,23
                                                    giving 8:2 25:12     government 42:70
   focal 42:4               41:18
                                                      68:6
                                                                          42:2155:1 61:10
   focus 46:3 87:21        foundation 32:18         glazer's I:18 2:24    84:15,22
     88:23,24              fountain 2:l               4:16
                                                                         governmental
   focused 39:11 46:l      four  5:4 76:18
                                                    go 5:10l:21 Il:23      31:8 84:23
   focusing 84:21          frame 42:18                l2:5 14:13 16:20
                                                                         gp 66:9
   follow 78:19 83:23      front 21:15               22:25 23:4,6
                                                                         gr^y 7l:10
   following 46:22         frugality 54:20           29:12 39:5 40:11
                                                                         great 6:8 22:7
     75:7 78:13            full 4:10 6:20,23         4l:2 56:10 57:7
                                                                         greater 50:24
   follows 4:4               8:229:17 31:10                              green 23:5
                                                     57:13 58:16 59:20
   footprint 13:24           31:11 47:4,23
                                                     63:5 65:12 68:15
                                                                         greenspan 2:23
   forbid 44:2,5            5l:13
                                                     70:14 80:22 85:20
                                                                         ground 5:10
   force 57:13             fully  34:4,4 5l : l4
                                                    goal 23:19           grounds 7:16
   forces 20:I4              5I:17
                                                    god   44:2,5
                                                                         group 24:19 34:24
                                                                          36:21 53:I

                                       Veritext Legal Solutions
   2t2-267-6868                          www.veritext.com                         st6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 103 of 114




  [grow - inventory]                                                                   Page 9

   grow     15:18,18      help 9:3 37:24           75:11                  49:\0 5l:25 62:9
       16:16 86:16        herbert 2:12            identify l2:lI         64:9  8l 16 84:3
   growth   I6:25         hereto 8:1419:12        image 32:14           initially 24:10
   gt 66:9,72              58:3 63:9 15:12        imagine 45:21           86:21
   guarantee 70:10        hey 4l:3,1217:3         immediately 20:3      inside 369
   guess 40:10            high 80:13,13,13        implode 87:19         instance 34:20
   gumaer     2:21        higher 24:3 33:16       important 5:22         45:3 86:5
   tsuy   32:2011:8       hire 26:6                 6:1 36:10,13        instinct 35:24
              h           hired 16:10,13            84:25               institutional 36:18
                           36:11 40:22            imported 61:25        instruction 47:13
   h 3:l 92:1 93:1
                          historically 7l:I       impose 32:2             78:4
   hager l:19 3:3 4:2                                                   instructs
                          holding 85:5            inappropriate                      7:15
     4:1178:16 89:9
                          hole 72:20               39:24                insult  25:14
       90:9 9l:4 92:25
                          home 16:21              include 4:23          insulting 54:19
       93:25
                          honest 44:2I            included 70:9         insurance 90:20
   hair    7l:70
                          hopefully 88:8          including 30:18,23      9I:20
   halfway  27:20
   hall 36:25             hotel 54:21 56:1    1    31:8                 intangible 29:3
                          hotels 55 6 60:1        inclusive 91:5        intended l9:13
   halls 43:12 57:7                                                     intent
    71:3
                          hour 56:8               increase 33:19                19:19,20
                          hours   5l:20,23        incur    60:6           204 28:9 33:17
   hand 90:1 1 91:9                               incurred
                          house 86:11                          54:18      64:10 66:19
   handicap 42:12
                          huge   54:20             60:1                 intention 12:25
   happen 6:13
   happened     18:21
                          huh 6:9 12:13 28:7      independence            l3:4 48:13 88:8
                           29:76,22 33:7            53:17               intentions l6:14
       78:2123:9 44.2
                           47:7 49:25 53:6        individual 39:5         2l:5 37:20
    48:18 67:11 13:5
                           58:8,22 59.4             43:25 70:25 82:24   interacted 53:14
   happening 85:6                                                       interest 45:22 46:6
                          hundred 22:6              84:12
   happens        44:6
                           43:23                  individually 31:15      65:8 67:15
   happy     18:22 81:6
                                                  individuals 9:10      interested l4:12
                          hvgiene 55:14
   harris 27:Il,l3                                  9:21 11:1 16:10       91:8
    75 75,20l7:4                   I
                                                    16:13 17:12         interests I 8:17
   harvey 9:25 10:4,9     idea  3l:14,20,21
                            32:6 44:21 59:19
                                                  industry 26:7           3l:9 46:7 64:13
    20 13
                                                    36:14 39:5 42:19    interface 52:I5
   hasson 86:6,7            62:23,24 65:3
                                                    68:5 71:23 85: 18   interfacing 31:8
   hat 53:13                6l:1,23 69:3,3
                                                  industry's 22:22      interfere 38:2
   hays 83:15               72:5,9 74:23
                                                                        internal
                                                  inertia 14:24                     54:13
   heads 24:4               77:22 78:5 83:8
                                                  influence    8:1      interrelated    31:13
   hear 7:10 78:21          84:8,10,11,25
                                                  informed   62:25      introduction
   heard 59:25            ideas I7:3
   heavily 36:14,23       ident 3:8               initial 19:19,20        53:10
                                                    20:14 21:1,21       inventory 28:5,9
   held 13:17 74:23       identification 8:13
                                                    31:5 48:24 49:6       28:12,16 72:3
                            19:11 58:2 63:8
                                    Veritext Legal Solutions
   2t2-267 -6868                      www.veritext.com                            5t6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 104 of 114




  [invest - lester]                                                                     Page 10

   invest  16:15 67:13      kept  24:3                6l:16,24 68:5,1 1    laws 22:23
   investigated 38:24       kessler 2:6               68:12,1'7,20,23      lawsuit 78:18
   investigation            key 3I:3 36:4 84:8        69:1,5,20 7I:4,7     lawyer 7:I0,I5
     38:19 39:1,2           kick 57:8                 7l:1I,22 72:l        lawyers   5:8 7:1 1
       57:T3                kickbacks 39:15           73:5 74:6,19,20        77:17,18,21 18:2
   invoice     58:20,23     kid  86:6                 15:20 76:4,22        le  59:2
     59:1                   kind 2l:8 22:l            77:3,8,9,9,11,25     leader 4I:24 52:19
   invoices 60:12             33:22 34:21 36:8        l9:2 80:12 82:15     leaders 53:2
   involved 39:6              37:14 45:20 55:8        82:24 83:6,1         leadership 22:9
       52:1416:13             I l:1,4 79:22           84:14,15 85:1,6,19   learn 2I:15
   involvement        9:1     86:10,13 81:20          85:23 86:4,11        learned   26:2,3
   involving       51:19    kleeberg l:4 4:13         87:8 88:5              32:10.1 1.19 35:25
   irs 60:ll                  82:25 83:2,12         knowing 34:22            36:2
   island 44:14,23          knew 39:9,12            knowledge 8:25         lease 35: 19
     67:11                    41 : 10 68:12 81:20     20:10 22:ll 25:ll    leave 41:15
   issue  55:14               88:3                    26:11 33:12 36:1 1   lee 1:193:3 4:2,11
   issues 9:3 38:7          knock 57:7                36:16,18 37:1,3        89:9 90:9 9I:4
     39:t9 86:12            know 5:9 6:1 10:5         39:17 40:17 4l:20      92:25 93:25
   item 28:4 29:2             l3:414:3,1.8,19         56:22 67:20 86:14    legal 45:15,21
     33:4                     15:16,i8,19 18:2      knowledgeable            68:1 1
   items 68:9                 2l:9,10 22:15           2l:23                legislative 36:20
   iteration 34:8             23:1,14 24:24         known 7l:2               4l:20 43:l 6I:9
               j              25:12,14 26:4,4,5     knows 53:16            legislator 85:8
   january                    26:13,24 27:4                       I        length 26:15
               61:5,1   1

   job                        28:9 30:1.6,25
                                                    labor 42:7             lester  7:7 2:8,8,13
       6:8
   john 2:12                  3l:I3,11,24 33:12     lack I6:4               4:13 9:12,22
                              33:20,24 34:22                                10:25 ll:1612:9
   join l3:l
                              35:4 36:16,20
                                                    lak 1:3                 l4:8,24 20:9,18
   joining     20:14                                landlord 35:4,I3
                              37:17 ,20,21 38:1 1
                                                    language 22:13
                                                                            2I:I,2,6 24:12
     51:15
                              38:1 1 39:4 40:70                             26:10,20 27:2,7
   joint  24:15                                     lapse     6:9
                              40:19,20 4I:5,6,7                             30:9 32:9,12,24
   joke 56:10                                       large l:24 26:25
                              42:12 43:5,11,14                              33:14,16 34:5,tI
   iokes 39:24                43:24 44:24 45:13
                                                      90:18 9I:4,18
                                                                            34:12,25 35:6,21
   juice 6:22                                       larger 34:l
                              46:1I,13,1.J 48:l                             3l:'7,13,21,23 38:2
   jump  I2:5 20:I                                  largest 87:3
                              48 \9 50:15,20,23                             38:7,16,23 39:14
    unior 23:18                                     larry 9:13 52:18
                              5I:23 53:11,20                                40:2,8 4l:3,8,12
               k                                      56:6,7
                              55:15 56:6,17                                 42:5,17,22,24 43:9
   k    2:8
                                                    late  12:25
                              5l:13,15 58:ll ,17                            43:I0,12,I3,18
                                                    latest 59:8
   keep 23:21                 59:5,8,14 60: I 1                             44:12,12 45:16
   keeping 66:2
                                                    law 2:19 26:25
                              62:8,21 63:3,3,24                             47:24 48:24 49:8
                                                      85: 17
                              64:1 66:6,15                                  49:10,13 50:7

                                       Veritext Legal Solutions
   212-267-6868                          www.veritext.com                           516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 105 of 114




  flester - minds]                                                                         Page 11

     5I:15,20,24 52:9         92:2 93:2           looked 2l:8                 38:5
     52:15,23 53:3,11      liquor 2:9,10 3l:6     looking        10:13       matter 18:18
     53:16,20,24 54:18        36:22 44:13 45:7      46:24 59:2 88:15         matters 43:l
     54:20 55:4,11           45:18 72:2,8,12,18   looks 19:23                matured 40:15
     56:21,23 57:6,15        73:I2,23             loose 43:9                 mean 10:21 13:22
     57:20 58:24 60:l      lisa 83:16             lost   18:23                56:9
     60:13,21 6I:7,18      list 8:16              lot   6:8 8:25 14:23       means 5:2219:17
     62:2,3 63:7,17,22     listed 8:21 11:19         2l:75 26:2,11,17        meant 22:3 65:4
     63:25 68:23 69:13       29:4                    32:10 40:12,16          measure 18:20
     69:24,25 70:11,21     Iittle 6:3 18:14          42:11 45:24,25          mechanism 81:13
     7l:11 72:1013:1.7       20:121:l6 4l   :8       55:7 84:19 85:2          8I:23
     73:2274:1511:15          50:21 86:11,20         85: 14                  meet 56 6
     7l:18 78:2,9 79:7     live 56:12             loved 4l:7                 meeting 54:24
     79:19,22 80:3,24      lived 41:8             lving 68:15                 81:24
     8l:5,7,14,22 82:2     llc  i:18 2:8,8,10                 m              mental    7:25
     82:6,11,20 84:1,27      4:17                                            mentioned 11:1
                                                  mails 10:15,18,19
     85:10 86:9,14         llp  2:6,16
                                                  main 2:20                   17:24 45:l 52:16
     88:20                 loan 65:23             maintained 66:4
                                                                              52:18,22 64:ll
   lester's 35:2 54:3      lobbying 42:21         making         23:22
                                                                              7l:15 83:25 86:19
     86:22 87:3               59:22 62:185:21                                merchandise
                                                  manage         44:13
   letter 79:19,20         Iobbyist 53:16            45:6
                                                                              28:18,21
     20:4 28:8 30:9          61:18 62:4,23
                                                  management
                                                                             mergers      18:6
     33:17 61:6 64:10      lobbyists 26:8          20:25 23:9 24:5
                                                                             merit I:23
     66:19l5:15,21            43:10
                                                   34:24 36:4 54:6
                                                                             met 68:25 78:16
     76:5,10,15 ,24 77:3   local 22:20 23:8       manager         45:11
                                                                             methodology
   letterhead 60:21           54:6,16
                                                     52:18
                                                                              80:1 1,14
     75:16                 location 84:7          managers 23:24             metro 2:1013:20
   letters 60:21           Iocked 49:2            managing 22:4
                                                                              13:23 I4:5,20,22
   letting 85:6            logistics 84:1         manhattan 56:8,8            16:24 2l:14,15
   level 52:17 54:16       long 15:10 18:15       manner 7i:18                31:8 41 :19 56:6,7
      55:11                   21:6 23:6 25:2,3                                68:1 84:13 86:5
                                                  march   19:22
   levels 52:16               34:16 45:21 41:4
                                                  mark 19:3,6 57:25          metropolitan
   leverage 14:6              50:18,25 60:15
                                                   63:5 75:9
                                                                              13:22
   liabilities 72:18,20       65:16 l0:11,18,20
                                                  marked 8:11,13             miami 1:13 9i:10
     '73:2,7                  12:2 78:8
                                                   l9:ll,I4 49:24            middle 23:23 24:3
   liability l2:25         look 7:7 8:19           58:2 60:20 63:8
                                                                              36:4
   limit   8:2                10:14 l8:l l9:1,2                              miles 54:12
                                                     63:1215:II
   limited   22:3 34:14       30:6 38:25 41:l
                                                  market         14:2138:8
                                                                             million 29:3 66:18
     34:14 65:20              55:2,8 56:16 61:4                               67:5
                                                  marketable         28:21
   line 17:17 41:2            75:24
                                                  marketplace
                                                                             minds    22:12
     54:15 59: 13 80:6                               15:19 26:13 35:8

                                     Veritext Le gal Solutions
    2t2-267-6868                       www.veritext.com                               5r6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 106 of 114




  [minimal - ordained]                                                                      Page 12

   minimal 13:5          narrower 40:I4             34:13,Il 36:9,18        oddball 2819,22
   minimis 28:25         narrowing 83:25            40:24 4l:5,6,79,21      offense l6:6
   minority 65:I6         85: 12                    4l:23,25 42:1,2         offer 87:1
   minute 75:24          natural   14:24            46:2 49:7 52:20         office 24:21
   minutes    46:19       24:24                     54:6 57:24 61:10        official 90:Il9l:9
     78:10               naturally 7l:71            62:10,22,25 63:5        oh 43:2 56:13
   mister 1l:4           nature 12:21               64:10 67:25 13:I        ohio  18:5,16 31:9
   money 16:21            14:19 16:18 54:Il         13:10 86:5,16            34:3,21 46:2
     23:23 31:1 49:8     ndc   30:13              nice 65:6                  64:14
     55:9,11 66:7,12     necessarily 28:8         non 16:19                 okay 4:21 6:5 7:4
     61:13 69:1510:20     38:8 62:10              normal 54:8 61:22          7 :8,13   ,lJ ,22   8:   I0
     85:24               need l:6,2013:20         notary 1:23 89:15          10:11 12:12,14
   monies 64:25           48:5 54:25               90:17 9l:3,17             I1:16 19:22 24:10
   moniker 53:11         needed 2l:24             note 3:19 30:8             21:21 4I:5 48:4
   monthly 49:19          22:16 25:18 35:23        63:12                     I6:1 7l:10 79:16
     59:1 8               31:2                    noted 65:3                 83:24
   months 18:18          needle 37:ll             notes I2:2                old 10:19 l2:3
   morning 4:8,9         needs 33:10 40:15        notice l:24                23:1136:24 39:3
     18:16               negligible 51:16         novemtrer 63:16           older 70:l
   moved 22:7,18         negotiate 25:16            7   5:16                ones 23:24
   movement 85:8         negotiated 25:5          nucleus 22:15             operate 13:16
   moving 52:24           49:10                   number l6:13,24            7I:11
   multiple 72:23        negotiating 26:19         27:19 3l:7 348           operated 31:8
   muscle 84:20 86:4      26:2114:14 86:21         52:3 59:1,23             operating 72:3
       86:4               88:14                    6l:23 65:25 66:I         operation 13: 18
   mutually     50:18    negotiation 88:1 1         68:12 80:182:1           16:17 19:2122:4
              70:23      negotiations 49:13        86:21,25                  29:I 52:20 66:25
              n           87:10,11                numbered 91:5              85:1 8

   n    3:1
                         net 35:19                numbers 15:5,8,11         operational 22:10
   name 4:10,19 9:13     neutral 40:25             58:5 63: 13 I5:14         26:7 36:12 84:6
                         never 2l:5 22:13         numerous 30:17            operations 18:9
    I07 l3:227:lt
                          31:10 44:8,23                         o            2l:4 34:3 36:19
    35 5 60:2313:24
                          48:13 53:8 55:13                                   40:24 42:5 44:11
    78:11 83:7,8                                  oath 5:14 90:l
   named 60:22            6I:3 68:25 7l:20        objected 69:22            opinion 76:5,6,I5
                          82:19,23 83:13                                     76:2411:3
    77:12 82:24                                   objection Il:12,12
   names 10:6 52:16
                         new  l:12:4,4,7,20
                                                    32:4
                                                                            opinions l6:19
   narrow 48:1615:4       12:20,23 l3:5,22
                                                  objections 7:10           option 67:6,8
                          13:24l4:2l7:3,3         obviously 9:2 54:4        options 51:14
    84:27 85:3
   narrowed 49:14
                          l8:9 19:2121:3            58:17
                                                                            orange 6:22
    81:17 84:2,18,18
                          2l:l3,Il 22:19
                                                  occurred          13:12
                                                                            ordained 48:19
                          23:8 33:23 34:10
                                                    38:20
                                     Veritext Legal Solutions
   212-267-6868                        www.veritext.com                                516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 107 of 114




  [order - power]                                                                           Page 13

   order 76:18,19            palm   2:17              pension 72:I8,20      plaintiff   s
                                                                                        3:8 8: 1 1
   orderly 66:3              paragraph 29:17           12:24 73:2,6           8:13 19:ll 49:24
   organization 9:5           l9:6,74,17              people 9:5 17:l ,18     58:2 63:8 15:11
     15:1 36:5 40:15         parent 3l:7               22:16 23:4,13,22     plaintiffs I:5 2:4
     42:22 44:18 55:Il       part 9:9 ll:18,19         24:4,23 3I:3 36:4      83:3,15
   organizational             18.2 23:17 24:15         36:5,7,19 42:6       plan 23:74,17
     31:1     1               30:19 33:21,23           43:8,11 48:4           50:22
   orgtnizationally           36:11,1239:1,2            52:21 54:24 51:9    plant 23:I
    24:20 72:6                45:13 47:10 53:12        10:3                 player 14:6
   original 3:19              53:23 5l:15,15          percent 22:6 43:23    plaza  2:7
     81:21                    64:21 65:l 1 69:13        49:t9 55:3 64:18    please 4:10 6:3 7:7
   originally         46:2    72:t4l6:24       82:5     65:4,17,18,18,19      27:18 29:15 35:19
   outside        34:13,17    88:14                    6l;4,15,22           pllc 2:3,19
     36:1     1              participated 20:ll       performed l0:25       poached l6:4,7
   overall88:14              particular    1   1:15   period     14:17      poaching 73:I8
   oversee 86:10              43:11 57:18 68:6          15:1411:2125:25     point    74:75,22
   overwhelming               80:16                     35:12 48:25 49:6      I5:416:3,1222:9
       17:6                  parties 53:14              49:Il 5l:25 59:8     22:10 24:20 29:ll
   owned 23:12                19:10 9l:1                60:14 6l:10 62:7     37:5 42:4,14 48:l
    31:15,15 12:ll           partner 35:7,8            62:13 66:21           49:9 50:12,12
   owners 23:12               65:16,19                person 24:11 45:6      56:18 64:17 ,24
    30:1272:8                partners 35:2            personal 8:25          65:23 67:3 69:l
   ownership 31:14            65:15,15                  43:25 44:5,9 45:2    l3:9,21
    82:10                    parts 64:23                69:2310:9 77:5      policy 10:20 84:23
   owns 23:l                 party 67:15 73:10        personally 42:3        84:23
                  p           l3:24                     43:19 67:9 69:16    politically 42:Il
                             passed 44:16,I8           80:22 90:9           politicking 85:22
   p  2:15
                             passing 44:20            personnel 40:22       politics 4l:21
   p.o. 2:12
   package 9:8                6l:II                   physical l:25         posed l0:5
   page 8:19 18:9            pause 6:2                picking     81:19     positive l4:12
    2l:18 29:4,15
                             pay  29:18 35:14         pieces 87:20          possible 25:ll
                              35:16 38:11 49:15       pinpoint 4I:13          5l:1,3
    30:1 46:25 59:3
    76:11 79:5 92:2
                              49:1613:6               pivot     42:15       possibly    73:1,9
                             payable 54:8             place l5:14  22:16      20:13 67:20
    93:2
                             payee 58:17                26:18 53:22 56:10   postiy 34:21
   pages 58:9 91:5
                             paying 31:1                56:12               potential 12:17
   paid 29:5 33:16                                    placed 40:19
                             payment 4l:5                                     l4:1,9,14 l5:9,12
    48:10 49:8 54:7
                               56:19 60:13            placeholder 29:8        20:9
    55:16 59:23 62:l
                             payments I 1:8,10          29:II               potentially 44:15
    62:15 66:24 69:15
                               Il:14 45:16 59:22      plaintiff   4:3       power 76:8
    8l:12 823 85:24

                                       Veritext Legal Solutions
   2t2-267-6868                          www.veritext.com                            5r6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 108 of 114




  [practice - recess]                                                                    Page 14

   practice 22:20        prior    16:11 18:8,9   purpose 67:19           ran   43:6
     80:9                  l9:8 20:3             pursuant I:24           range l6:l
   practices    40:20    privately 74:23           8l:7                  ranging 40:21
     84:11,13            privilege 7:16          pushed 27:5,6           rapid 18:19
   precede 32:74         probably 5:7 10:5       pushing       21:8      rarely 23:4
   preceded 20:4           15:13 22:2226:2       put    5:21 16:4 4l:4   rats l6:19
   preceding 29:4          62:72 82:15 85:13      4l:I3 57:24 80:23      reach    13:5
   precipitated l5:22      85:22                 putting 17:6            reached 73:614:9
     7l:8                problem 45:24                         q         read 6:9 79:6
   predecessors 4:24     proceed 1:12            qualifications          real 13:7614:6
   preference 2l:20      proceedings 46:22
                                                     38:17
                                                                         realize 2l:12
   preliminary 64:11       15:1 18:13
                                                 qualified  35:22
                                                                         realized 13:19
   premier 13:3,12       process 54:7 56:19      question 6:2,4,19         2l:2122:ll88:20
     13:13,15,16,11        80:22 82:7
                                                  7:2,3,6,12,2I,21
                                                                         really   14:1221:5,8
   preparation 8:24      produced 58:6            22:14 37:12 33:20
                                                                           21:23 22:17 26:24
     12:15 74:5,10       product 16:20,21         39:9 45:15 41:13
                                                                           27:7 3l:2132:13
   prepare 10:15           27:2
                                                  70:5 78:2180:16
                                                                           33:25 34:2,18,25
     ll:2,7              products 68:13                                    35:12 36:9 37:19
                                                  82:16 83:23
   prepared 8:20         professional 91:1       questions 5:13 8:3        38:1239:6 42:4,8
     39:7 50:lI            9l:3                                            42:73,20 45:10
                                                  27:14 35:25 7l:7
   preparing 9:4         progress 25:I3
                                                  78:7,20 80:1,6
                                                                           48:1 53:21,22
     ll:5 60:25          proper 54:14                82:189:4
                                                                           55:13 5'l:3,16
   present 2:23          proportion 62:19        quickly 18:22 36:5        59:16 62:7,20,20
   presented 57:6        proposed 24:10,12       quite 13:19 23:21         65:7,9,13,14,15
   president 53:4,5       24:17                                            1l:25 73:4,20
   pretty   10:19 l2:3   protects 68:5                   r                 84:17 85:3,3
     14:2127:12 36:10    provide 3412,16         r    92:1,1 93:1,1        86:24 87:l
     38:12 4l:22,23       35:22 61:7 70:11       raised 41:11 45:15      reason 7:24 32:l
     42:1,8 43:8,14      provided 81:5,7         ramped 48:3               43:11 60:1 64:4
     85:3 87:9           provides 42:22          ramsey 2:6 20:2I          64:21 92:2 93:2
   prevent 8:2           providing 75:21             25:6 26:22 32:5     reasonable 55:6
   previous 20:8         provision 47:10             37:25 39:16,21        56:18,20
   previously 47:23      provisions 46:25            43:2145:8,19        rec 3:2
     49:24 60:20 78:25   public l:23 89:15           46:12,18 48:12      recall 28:2257:18
   price 27:25 28:14      90:17 9l:3,17              52:10 55:25 57:21     80:6 82:3,8 83:1 1
     29:19 87:11         purchase 13:15              60:3 64:6 69:10     receive 45:16
   prideful 23:13         19:2126:13 27:24           69:19 70:13,22      receiving 63:l
   primarily 13:71        29:19 64:10 66:17          l4:7,27 76:25         74:16
   primary 52:14,19       81:12                      78:8,15,17 83:19    recess 46:2115:6
     88:23,24            purchasing 28:5             86:23 88:1,16        l8:12
                                                     89:4

                                    Veritext Legal Solutions
   2t2-267-6868                       www.veritext.com                            516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 109 of 114




  [recognize - ring]                                                                      Page 15

   recognize 19:14         regulation 85:1        renew   51:10           respond      14:8
     50:4 58:9 6I:2        regulations 22:23      rent 35:15,16           responded 4:4
     63:tI15:ll  83:7        47:17                reorganized 23:25       response I1:6
   recognized 37:3         regulatory  42:17      repeat 7:2 33:8         responsibilities
   recollect 28:25           42:21 57:ll 84:15      18'22                   40:2,8 49:14
     29:25 34:19 67:10     reimbursed 55:11       rephrase 16:8             50:23 52:25 81:17
     88:2                    55:18 56:23 58:13    replaced 23:25            84:1,2 85:12
   recollection 45:9       reimbursement          replacing 26:5            86:16
     7l:20 74:18 83:5        53:24 82:7           report     54:10 59:8   responsible 42:16
     83:14,17              reimbursements                9l:6
                                                     59:14                rest     12:1 88:13
   reconciliation            82:2                 reported 9I:4           restate I4:3
     l5:l                  related i8:5           reporter l:23 5:19      restrictive 3:12
   record     30:9 49:23   relating l9:10           6:1191:1,3              29:20 30:2,13,17
     63:13 18:I7 79:7      relationship 37:1      reporters 6:16            30:21,24 3l:17
     86:20                   48:6,15,21 50:16     reports 58:14             32:2,8 49:3 51:7
   records 10:14             5l:7 52:I   60:25      59:1 8                  51 :1 1 63:15,20,25
     ll:23,24                66:8 69:1 19:10      repossess 66:13         result 85:1 1
   red 3:2                   8l:14,15,24 84:8     represent 24:19         resurrect 31:3
   redirect 83:27          relationships            28:17 59:2168:10      retain    23:19 35:10
   reduce 4l:4               43:15 46:4             78:17 83:2            retained 3:19
   refer  10:6 12:8        relative 91:8          representation          retains 60:1 1
   referred 4:22 8:12      relatively 34:24         6l:1   84:16          retention l0:20
     9:ll 19:10 29:23      relied 34:21 40:25     representative            l2:4
     58:1 63:7 75:10       rely34:25                4:16 8:6              return 46:24
   referring    10:8       remain 5:18 9:5        representing            review 60:1876:2
     12:9 20:15 46:7       remained 30:19           15:22                 reviewed 9:7
     59:5                  remember 12:19         reputation 32:13          l6:18
   refers 28:4 59:13         l4:lll8:3,22         request ll:14           rhode     44:14,23
     59:1 5                 26:23,24 35:12        requested 76:ll           67:17
   reflect 58:13,15         37:9 41:9 49:13       require 16:14           right  4:19 13:23
   reflected 33:77          53:20,21 60:23        required 51:20            20:16 27:3,19
   refresh 9:3 83:4         63:14 64:24 66:5        63:4 73:24              30:22 32:11 44:19
   regarding 12:17          1I:24 73:17,20        requirement               44:22,23 46:8
     19:19,20 46:25         86:25 87:1,3,6          30:17                   47:3 5l:16 52:24
     64:10                  88:6                  requirements              65:17 66:20 67:6
   registered l:22         remind 6:13              60:71                   61:8 87:25
     53:16 61:18 91:1      render 76:19           resources 33:72         rights 23:3 68:6,9
     9l:3                  rendered 48:11           50:22                    68:14 76:8
   regulated 36:14         renegotiated           respect  10:24          riled 57:9
   regulates 36:23           50:10 8l:22            35:21 46:7 8l:4       ring 2l:11

                                     Veritext Legal Solutions
   2t2-267-6868                        www.veritext.com                             5t6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 110 of 114




   [robert - southern]                                                                             Page 16

   robert    2:19           secretary 24:20         set   48:15 57:16         smallest           87:6
   rochester 2:20           section 2l:24 30:1       l6:19                    smart 35:3
     4l8 51:1                32:23 47:l             seven 60:16               social 42:18
   role 20:19 2l:3,6        secure 65:2             sgws     3:10             socially 42:16
     22:7,2,3 24:13         security   64:25        shareholders              sold 67:15,25 72:3
     34:15 43:3 53:3         65:8                     30:12                   somebody 36:15
   room 25:15 50:20         see 21:25 28:5          sheerly 36:6                54:25 86:15
   round 87:9                 29:2130:14 32:25      shop 26:ll                son 68:23
   route 23:6                33:5 35:18,20          short 25:3 35:lI          sons 66:24
   rules 5:1178:20            43:II 47:6 55:7        l9:7                     sophisticated
   run 71:8                  58:19,20 59:3          shorthand 91 6              43:15
   running 42:23              60:1 6I:13 63:15      shortly       12:2013:3   sorry 56:13
     43:4 5l:78              63:18 65:13 75:4          13:18                  sort 22:123:14,15
              s              16:20 79:ll            show 49:23 5l:24           26:5 27:5 38:5,6
                            seeing 4I:16 53:20         58:12 60:19             53:11 51:ll 67:3
   s 2:16 3:7 92:l            59:ll 63:14           shown 78:25                 69:24 88:22
      93:1
   sake l0:7 54:19          seen 8:17 53:9          side 79:22                sorts 5:8 10:13
   salary l4:16,79,24        61:3,15 62:21          signature 90:I6             15:5 48:8

   saleable 28:21
                              83:l                    9I:16                   sought 5I:10 77:4
   sales 7 6:8              select l4:I             signed 79:15              sound 66:19
   salespeople 16:18
                            sell 15:2016:21         significant 51:19         sounds 65:6
     16:20 23:19 24:23
                             68:9                   significantly 49:15       source 18:13
    36:17 40:23
                            seller 76:14            similar 50:10 80:3         2I:23 40:25
   salmon 6:22              seller's 76:6           simplicity 35:1           southeast l:12
   satisfactory 50:18
                            selling 23:22   38:3    sir  10:23 21:23          southern 1:1,18
                             38:10 68:13              28:7 66:22               2:24 4:16,23 12:6
   saw 74:5 16:14,24
    26:5,10 40:25
                            sending 22:ll           sister     69:7            12:17 14:9 16:3
     44:23 6l:23 65:l
                            senior 2l:3 36:5        sit 24:18                  16:10 2l:2,4

   saying 6:8 I7:2            53:4,4                sitting 54:ll              22:18 24:5,1I
     62:6
                            sense 52:3 55:22        situation      7:ll        28:10,13 29:18
                              65:9,9 67:12            7l:16                    31:19 32:l35:10
   says 29:2,17 30:8
                            separate 63:24          situations 23:l            37:13,24 39:14
    30:11 33:4 41:3
                              87:24 88:13             48:9                     40:9 45:5,17 46:8
     59:176:17
   scale 34:6               separately 31:16        six lI:2518:20             41:3 49:7 51:24
   school 4l:5
                            serve 38:17             skill 31:23                53:13 55:12 60:1 1
   screen 58:10
                            services 25:11          skipped l8:2               61:8 62:4 63:2,71

   scrutinized 54:3
                             26:17 34:13,17         sla   36:2142:10,21        63:22 64:18 65:22
                              44:5,9 48:1 1           51:I184:15 85:1          67:18 68:1 69:2,8
   seal 90:1197:9
                              59:22 61:12 62:l        86:8,11                  7l:17,79 73:9,24
   search 10:19
                              69:24 70:10,72        slocum 66:24               74:1275:17,21
   second 8:19      18:11
                              81 :5,6                                          76:1179:2,22
      59:13 62:9
                                       Veritext Legal Solutions
    212-267-6868                         www.veritext.com                               5   1   6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 111 of 114




  [southern - testified]                                                                           Page 17

    80:5,10,18,24 8I:6      start 6:4 8:10              subject 69:21            surprising 57:2
    8l:11,22 82:6            30:16 3l:4                 submission 54:9          survival 87:18
   southern's 11:16         started     18:16             54:16                  survive 88:18
    22:22 45:13 87 6         2I:13 50:21 62:8           submitted    9:8         sworn 4:4 89:11
   speak 5:23 9:25           86:11                        54:5 55:18 58:24           90:10
    22:13 52:21 6l:l        state l:23 4:10               60:12 82:2             system        ll:ll l2:l
   specific 5:9 12:71         72:20,23 15:21            subpoena 3:9 8:16                      t
     12:12 28:812:23         16:15,15 20:16             subscribed 89:1 1        t 3:l 92:1,193:1,1
   specifically 29:25        2l:18 23:8 33:9,9          subset 48:16             take 7:2216:6
    32:9 37:6 39:72          36:22 4I:11 52:20          substance 77:25              46:19 68:15,22
    43:5 58:12 64:13         61:10 62:22,25             substances 8:1
                                                                                     75:3,24
    79:6                     65:6 90:3,11 9I:4          substantial 31:1         taken I:22 46:21
   specifies 2l:24           9l:10,17                   substantially
                                                                                     7l:9 l5:6 78:12
   spectrum 4l:2            statement 36:24              28:15
                                                                                 takes       60:8
     84:14                  states l:122:18             substantive     15: 13
                                                                                 talk       39:7 78:9
   speculating       52:5     34:lI 43:7 6l:5             15:23 l7:9,11,20
                                                                                 talking   I4:17
     55:20 56:2,15,25         64:13 73:174:13             ll:2418:420:5              15:2518:16 83:17
     62:14                  statewide I3:1,4            successful 22:13         taub 68:21
   speculation 67:22          13:1 8                     23:ll,l3                team       51:16 67:9
   speculative 60:9         stay     56:8,10 88:9       successor 1l:22
                                                                                     10:4
     70:6                   staying 39:1 1              sued 73:17               telephonically
   speech 24:6              stays 20:25                 suggesting 24:3
                                                                                     2:12
   spend 33:11              stegmeir 35:5,10            suite I:I22:7            tell ll:10 29:74
   spent 26:17 55:9         stein 83:16                 summarize 80:8             59:16 68:16 88:5
     85:1   1               step I2:7 18:71             summer 18:22,23            88:7
   spirits      I:18 2:24   steven 9:16 60:22             18:2419:5,5
                                                                                 temperance 85:8
     4:16 61:8 63:18          6l:I                      supplier l5:2            ten 36:25
     15:11                  stick     39:8               21:20 68:15,16
                                                                                 term       7:221:625:2
   spitzer 38:i8 39:4       stop     26:11              suppliers 74:22,23         25:3,3 47:5 50:25
    39:13,19,20 4l:17       stopped l2:3                  16:16 67:73,21
                                                                                   65:16 79:lI
   spoke 9:4,10,22          street l:12 2:3,20            84:1   1
                                                                                 terms 8:23 10:13
   spoken 9:210:25          strength      41:20         supposed 25:l                ll:412:615:5
     24:911:I8              stress     7:25             supreme 73:ll                I7:16,25 l8:1
   spot   46:18             strongest l4:6              sure  5:18 15:25
                                                                                     22:2 25:4 37:12
   ss   90:4                structure        31:1   1    27:2,8 31:2 39:21
                                                                                     38:5 41:19 47:25
   stable 35:l                34:19 80:17 82:10          46:20 49:22 54:14
                                                                                     49:2 54:24 62:19
   stake 64:18                82:21884                   56:16 63:4 66:8
                                                                                     69:75 73:5 8l:22
   standard l6:5,10         studied  55:13               67:7 7 5:25 78:1 1
                                                                                     8I:22 85:1 8l:12
   standpoint 11:19         stuff 42:23                 surely 88:23
                                                                                 terrible      35:17
     18:10 26:2,4,16        stupid 56:10                surpassed 38:4           testified     8:5 81 : 19
     34: 10 35:3

                                         Veritext Legal Solutions
    2t2-267-6868                           www.veritext.com                                  516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 112 of 114




  [testify - underestimated]                                                                                   Page 18

   testify     8:21          thousand 54 12              totally  2I:19,21           truly     33:     1   1

   testimony Il:2            threaded 31:Il                50:73 56:2                trust  55:6 72:Il
     12:1514:70 78:I         threat 51:15                trading 40:20                 82:12,18,22
     80:9 81:4               three 5:4ll:l                 7l:21,25 84:11,12         trustee 72:10
   texas 4I:23                 25:25 55:277:ll           traditionally               truth 17:10 59:16
   thank 50:2 83:19          threw        86:20,25         23:12 68:1412:19          truthful 8:3
     89: 1,5                 thrust        87 16         train     55.4              try  5:23 6:3,16,16
   thanks   41:21            thrusting 85:4              trains    60:8                10:7 15:17 42:11
   thing  6:7,14,18          thursday 1 :13              transaction 9:1,7             68:8
     1:20 24:24 4l:14        tiburone 2:I3                 9:23 10:4,4,21            trying 5:19 24:8
     4l:15,17 57:12          time   5:5 7:ll,ll            12:1813:2,11                26:17 32:12 46:15
     59:21 68:2,12             13:3,614:3,17               18:17,24 29:9               58:19 75:2 81:22
     7l:5 84:21                l5:7 ,8,11,15 16:3          33:22 52:24 64:22         turn  27:1829:15
   things 5:8 26:8,9           l1:7,71,2218:15             65:1 1 66:3 61:11           43:9 78:24 79:5
     26:12 2l:4 28:16          20:1,13 22:8                76:7,9,16                 turning   32:23
     28:19,23 38:6,13          50:11 55:5 59:9           transactions 26:10          two   5:6 8:9 12:18
     43:24 57:11 68:4          60:14 62:8,73               30:22 76:12                 25:24 42:13 46:19
     68:7 85:4,14              64:24 66:21 61:9          transcribable 6:15            52:16 64:23 67:7
   think     l4:15    16:6     71:18 73:9 74:12          transcribe 5:20               68:12 83: 15
     17:4,10,16,17             74:17 81:11 85:10         transcript 3:20             typical 5:17 6:18
     2l:24 27:7 29:4           87:11,23                    5:21 6:10 39:25             22:19 23:7 25:15
     32:l 33:21 39:18        times 5:3,4 36:25           transcription 91 :5           30:2 43:23 45:l
     4l:8,13,76,18 42:3        3l:ll ll:10               transfer 73:Il                48:8 55:10 80:4,9
     42:13 44:19 45:3        timing        18:12         transferring 86:14    80:1 1
     52:6 53:9,15,15,IJ        87:22                     transition 2l:10    typically 23:5,9,79
     54:25 55:20 56:17       title 53:4,9,20               2l:24 23:14 34:15   54:25 76:Il
     59:25 60:4,5 64:4       toast 6:21,22,23              35:9 50:22                              u
     66:9 67:ll 70:3         today        8:2 5l:2       transitioning     53:   I
     11'2513:78 74:2           51:15 60:25 72:15         travel    54:21 55:3,4
                                                                                     uh   6:9 12:13 28:l
                                                                                       29:16,22 33:I
     14:13,22 84:24            74:3,5 78:186:20          tremendous       16:25
                                                                                       47:l 49:25 53:6
     85 I5,15,16,22          today's 14:10                 41:18
                                                                                       58:8,22 59:4
     86:17,24 87:14,75       told 69:14,23               tremendously
                                                                                     ultimately 28:10
     88:20                   top 24:l 42:7                 40:25
                                                                                      29:5,'7 30:20
   thinking 47:19              58:1 6                    tried 42:2,15                31:18 33:15 34:12
   third 29:2 53:14          topic       8:2410:24       triple 35:19                 64:12 65:12 70:20
     67:15                     1   1:5                   troy 90:20 91:20
                                                                                      80:24 82:3
   thought 2I:14             topics 8:17,20,2I           trucking 66:6,7,9           uncomfortable
    22:7,8,I5 26:14,15         ll:6,7 40:13 85:2           66:lI                       50:21
    26:15 48:20 50:16          85: 16                    trucks   66:13
                                                                                     underberg 2:6
    68:2180:13,22            total       58:1 1 59:23    true   91:5
                                                                                     underestimated
    81 :20 87:8                66:17
                                                                                       42:4
                                            Veritext Legal Solutions
   2t2-267-6868                               www.veritext.com                                 5   16-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 113 of 114




  [underlying - works]                                                                  Page 19

   underlying 59:7       utilized 38:l              wants 35:14,I6        wider     4l:15
   undermining 68:8      utilizing 80:19            warehouse 4I:4        willingness 69:17
   underneath 62:9                    v               41:11               wince     65:18
     62:10
                         v    1:6
                                                    warehouses 41:10      wine   I:18 2:9,9,24
   undersigned 90:8      value    28:5 31:4
                                                    watching  43:10        4:16 3l:6 44:13
   understand 5:14           42:22 44:7,18
                                                    way 10:1 1,19          45:6,18 61:8
     5:24 6:241:3                                    15:14,18 16:4,19      63:17 72:1,8,11,17
                             65:7410:I l5:2
     14:18 24:8 3l:5                                  17:2,212I:19         73:12,23 75:17
                          80:11,13,18
     42:6 58:19 78:21
                         valued 33:13,13              22:22 25:23 36:I    wines 67:25
     19:13 8I:3                                      38:2 42:1,16         witness 2:17 3:2
                         varies 23:I4
   understanding                                     48:14,19 70:4,7,I8    4:3,5 17:1619:4,9
                         various 82:10
    2I:14,16 31:10                                   19:23 82:6 85:5       20:22 25:7,10
                         varkonyi l:22
    42:24 57:14 72:1                                wayne 9:18 10:9        26:23 32:6 38:l
                             97:3
    79:I6                vary       85:16
                                                     10:10 20:13           39:ll 43:22 45:9
   understood 7:4,5      vehemently 69:22
                                                    ways I'7:1,3 2I:10      45:20 46:13 47:20
     7:14,1814:21                                    2I:16 36:19 38:3      41:2248:13 52:Il
                         vendor 11:i5,16
     36:9 47:20,22                                   54:20                  56:1 51:22 60:4
                           ll:21 54:8
     50:17 65:20 66:l
                         venue 42:20                weak 13:24,24          64:7 69:11,20
     80:15 84:20                                     33:10 65:19           70:14,23 74:2,22
                         verify II:9,12
   unfair 55:20          versus 4:13 48:16
                                                    wear 53:I2             l7:1,22 78:5
   union 40:19 4l:24       62:19
                                                    week 5I:20,23           86:24 88:2,17
   united     1:1
                         vice 53:4,4                  59:11                90:1 19l:6,9
   unmarketable          viewed 69:25               weekly 59:18          witnesses 6:8
     28:18
                         violations 86:9            weeks I8:I8,20,20     word      16:7 73:18
   unreasonable 60:5           2:23
                                                     18:21 52:6,6,8        73:1 8
   unrelated 46:4                                    85:21                words l9:2I
                                      w             wendy 2:10,14         work
    1I:24                                                                           10:3,2427:I
   unsaleable 28:18      w    2:21 59:14,14         went 10:18 ll:25       35:23 37:14,14,17
   unusual 7:25          walk       57:7             348 39:4 4l:4         50:23 52:9 54:18
   upstate 13:5,24       walked 43:I2                44:22 49:19 81:16     54:23 57:20 65:17
     l4:221:17 33:10     want     5:8,17 l9:7        84:3 85:2,14          7l:2 85:15
     36:18 40:24 4l:5        23:16,2127:14          west 2:16             worked 9:5 50:24
     4l:6,19,23 84:12        3I:2 32:8,20 37:2      wholesaler 13:1,2      52:22 65:8
     86:1 6                  38:2 40:ll 44:3         22:25 23:139:2       workforce 40:19
   urgency  57:4             45:13 46:24 47:I        39:18 6l:20,21       working 9:11,22
   use l0:7 32:18            56:14 70:16,23         wholesaler's 29:l      16:ll 17:1,3
    34:1131:23 53:9       l8:9                      wide 40:21 4l:3        2l:11,16,20 27:3
    80:13                wanted 21:6 31:22           48:16 76:1 84:4,6     36.20
   usually 23:23             47:24 48:3,22           84:14 85:2           workouts 87:18
   utilize    25 16          50:24 64:23,25         widened 84:11         works 15:3 53:17
                             65:2170:19,21

                                       Veritext Legal Solutions
   212-267-6868                          www.veritext.com                           5r6-608-2400
Case 1:16-cv-09517-LAK-KHP Document 262-10 Filed 11/08/19 Page 114 of 114




  [world - young]                                                    Page20

   world     4I:2453:16
   worse     36:25
   write    28:20,20
   wrong 7:l36:10
              x
   x    I:9 3:1,7
            v
   yeah 10:1216:9
    18:14,25 19:9,19
    23:21 27:12,12,13
    35:19 49:12 51:9
    6l:25 80:9 86:2
   year 15:14 48:25
     49:6,11 5I:5,25
     55:10,23 56:4,24
    61:10 63:274:20
   years 5:6 8:9
     Il:25 22:10 25:24
    25:25 32:20 49:3
    60:16 86:9
   yelling    36:15
   york     7:l2:4,4,7
       2:2012:20,24
       l3:5,22,25 l4:2
       l8:9 19:2121:3
       2I:13,17 22:19
       33:23 34:10,13,1'7
       369,18 40:24
       4l:5,6,19,21,23
       42:I,1,2 46:2
       52:20 547 6l:10
       62:22,25 64:10
       61:25 73:1,10
    86:5,16
   young 86:6




                              Veritext Legal Solutions
   212-267-6868                 www.veritext.com                 5t6-608-2400
